 

Exhibit 10.1

 

MASTER REPURCHASE AGREEMENT

 

Dated as of October 15, 2013

 

between

 

CB LOAN NT-II, LLC,

 

as Seller,

 

and

 

CITIBANK, N.A.,

 

as Buyer

 

 

Table of Contents

 

TABLE OF CONTENTS

 

    Page       1. APPLICABILITY 1       2. DEFINITIONS 1       3. INITIATION;
CONFIRMATION; TERMINATION; FEES 17       4. MARGIN MAINTENANCE 23       5.
INCOME PAYMENTS AND PRINCIPAL PAYMENTS; LIQUIDITY RESERVE ACCOUNT 24       6.
SECURITY INTEREST 26       7. PAYMENT, TRANSFER AND CUSTODY 27       8. SALE,
TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED LOANS 30       9. [INTENTIONALLY
OMITTED] 30       10. REPRESENTATIONS 30       11. NEGATIVE COVENANTS OF SELLER
35       12. AFFIRMATIVE COVENANTS OF SELLER 36       13. SINGLE-PURPOSE ENTITY
39       14. EVENTS OF DEFAULT; REMEDIES 41       15. SINGLE AGREEMENT 46      
16. RECORDING OF COMMUNICATIONS 47       17. NOTICES AND OTHER COMMUNICATIONS 47
      18. ENTIRE AGREEMENT; SEVERABILITY 47       19. NON-ASSIGNABILITY 48      
20. GOVERNING LAW 48       21. NO WAIVERS, ETC. 48       22. USE OF EMPLOYEE
PLAN ASSETS 48       23. INTENT 49       24. DISCLOSURE RELATING TO CERTAIN
FEDERAL PROTECTIONS 50       25. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
50       26. NO RELIANCE 51       27. INDEMNITY 52       28. DUE DILIGENCE 53  
    29. SERVICING 53

 

i

Table of Contents

  

30. MISCELLANEOUS 54

 



ii

Table of Contents



 

ANNEXES AND EXHIBITS

 

ANNEX I Names and Addresses for Communications between Parties     ANNEX II
Sponsor Competitors     EXHIBIT I Form of Confirmation     EXHIBIT II Authorized
Representatives of Seller     EXHIBIT III Form of Custodial Delivery     EXHIBIT
IV Eligible Loan Due Diligence Checklist     EXHIBIT V Form of Power of Attorney
    EXHIBIT VI Representations and Warranties Regarding Each Individual
Purchased Loan     EXHIBIT VII Collateral Tape     EXHIBIT VIII Form of
Transaction Request     EXHIBIT IX Form of Irrevocable Direction Letter

 

iii

Table of Contents

 

MASTER REPURCHASE AGREEMENT, dated as of October 15, 2013, by and among CB Loan
NT-II, LLC, a Delaware limited liability company (“Seller”) and CITIBANK, N.A.,
a national banking association (“Buyer”).

 

1.         APPLICABILITY

 

From time to time during the Facility Availability Period, the parties hereto
may enter into transactions in which Seller agrees to transfer to Buyer certain
Eligible Loans against the transfer of funds by Buyer, with a simultaneous
agreement by Buyer to transfer to Seller such Eligible Loans at a date certain,
against the transfer of funds by Seller. Each such transaction shall be referred
to herein as a “Transaction” and, unless otherwise agreed in writing, shall be
governed by this Agreement, including any supplemental terms or conditions
contained in any exhibits identified herein as applicable hereunder.

 

2.         DEFINITIONS

 

“Accelerated Repurchase Date” shall have the meaning specified in Section
14(b)(i) of this Agreement.

 

“Acceptable Attorney” means Allen & Overy LLP or any other attorney-at-law
acceptable to Buyer in its reasonable discretion.

 

“Accepted Servicing Practices” shall mean with respect to any Purchased Loan,
those mortgage servicing practices of prudent mortgage lending institutions
which service whole mortgage loans (and senior interests in whole mortgage
loans) in the jurisdiction where the related Mortgaged Property is located.

 

“Account Control Agreement” shall mean that certain Deposit Account Control
Agreement (Liquidity Reserve Account - Access Restricted after Notice), dated as
of the date hereof, among Buyer, Seller and the Depository, relating to the
Liquidity Reserve Account, as the same may be amended, modified and/or restated
from time to time.

 

“Act of Insolvency” shall mean with respect to any party, (i) the commencement
by such party as debtor of any case or proceeding under any bankruptcy,
insolvency, reorganization, liquidation, moratorium, dissolution, delinquency or
similar law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 60 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due.

 

 

Table of Contents

 

“Affiliate” shall mean, when used with respect to any specified Person, any
other Person directly or indirectly Controlling, Controlled by, or under common
Control with, such Person.

 

“Agreement” shall mean this Master Repurchase Agreement, dated as of October 15,
2013, by and between CB Loan NT-II, LLC, and Citibank, N.A., as such agreement
may be modified or supplemented from time to time.

 

“Alternative Rate” shall have the meaning specified in Section 3(g) of this
Agreement.

 

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Alternative Rate.

 

“Anti–Terrorism Laws” shall mean any Requirement of Law relating to money
laundering or terrorism, including Executive Order 13224 signed into law on
September 23, 2001, the regulations promulgated by the Office of Foreign Assets
Control and the Patriot Act.

 

“Applicable Spread” shall mean, with respect to each Transaction:

 

(i)          so long as no Event of Default shall have occurred and be
continuing, the number of basis points (i.e. 1 basis point equals 0.01%)
determined in accordance with the Pricing Matrix, and set forth in the related
Confirmation; or

 

(ii)         after the occurrence and during the continuance of an Event of
Default, the applicable incremental per annum rate described in clause (i) of
this definition, as applicable, plus 400 basis points (4.00%).

 

“Appraisal” shall mean a FIRREA-compliant appraisal addressed to and reasonably
satisfactory to Buyer of the related Mortgaged Property from a third-party
appraiser.

 

“Asset Management Agreement” shall mean the Advisory Agreement, dated as of
October 15, 2013, by and among Guarantor, NorthStar Real Estate Income Operating
Partnership II, LP, Manager and NRFC, or such other agreement acceptable to
Buyer in its reasonable discretion, in each case, as the same shall be amended,
modified, waived, supplemented, extended, replaced or restated from time to
time.

 

“Assignment Documents in Blank” shall mean, for each Purchased Loan, the
(i) allonge in blank, (ii) omnibus assignment in blank, (iii) Assignment of
Mortgage in blank, and (iv) assignment of Assignment of Leases in blank.

 

“Assignment of Leases” shall mean, with respect to any Mortgage, an assignment
of leases thereunder, notice of transfer or equivalent instrument in recordable
form, sufficient under the laws of the jurisdiction wherein the Mortgaged
Property is located to reflect the assignment of leases, subject to the terms,
covenants and provisions of this Agreement.

 

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the

 

2

Table of Contents

 

assignment and pledge of the Mortgage, subject to the terms, covenants and
provisions of this Agreement.

 

“Attorney’s Bailee Letter” shall mean a letter from an Acceptable Attorney, in
form and substance acceptable to Buyer, wherein such Acceptable Attorney in
possession of a Purchased Loan File (i) acknowledges receipt of such Purchased
Loan File, (ii) confirms that such Acceptable Attorney is holding the same as
bailee of Buyer under such letter and (iii) agrees that such Acceptable Attorney
shall deliver such Purchased Loan File to the Custodian by not later than the
third (3rd) Business Day following the Purchase Date for the related Purchased
Loan.

 

”Average Debt Yield” shall mean, with respect to the Purchased Loans, the
weighted average of the individual Debt Yield (Purchase Price) of each such
Purchased Loan, calculated as a portfolio and weighted according to each
Purchased Loan’s outstanding Purchase Price.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C.
§ 101, et seq.), as amended, modified or replaced from time to time.

 

“Blocked Account Agreement” shall mean that certain Deposit Account Control
Agreement (Cash Management Account - Access Restricted after Notice), dated as
of the date hereof, among Buyer, Seller and the Depository, relating to the Cash
Management Account, as the same may be amended, modified and/or restated from
time to time.

 

“Business Day” shall mean a day other than (i) a Saturday or Sunday, or (ii) a
day in which the New York Stock Exchange or banks in the State of New York are
authorized or obligated by law or executive order to be closed. When used with
respect to a Pricing Rate Determination Date, “Business Day” shall mean any day
other than a Saturday, a Sunday or a day on which banks in London, England are
closed for interbank or foreign exchange transactions.

 

“Buyer” shall mean Citibank, N.A., or any successor or assign.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, and any and all warrants
or options to purchase any of the foregoing.

 

“Cash Management Account” shall mean a segregated interest bearing account, in
the name of Seller for the benefit of Buyer, established at the Depository and
subject to the Blocked Account Agreement.

 

“Change of Control” shall mean any of the following events shall have occurred
without the prior approval of Buyer:

 

(i)         prior to an internalization of management by Guarantor, if Manager
is no longer the manager of Guarantor;

 

3

Table of Contents

 

(ii)        after such time as Guarantor is internally managed, any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act, as
amended) shall become, or obtain rights (whether by means of warrants, options
or otherwise) to become, the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of a percentage of the
total voting power of all classes of Equity Interests of Guarantor entitled to
vote generally in the election of directors, of 49% or more;

 

(iii)       Guarantor shall cease to own and control, of record and
beneficially, 51% of the Equity Interests of Operating Partnership;

 

(iv)       Operating Partnership shall cease to own and control, of record and
beneficially, directly or indirectly 100% of the outstanding Equity Interests of
Seller; or

 

(v)        any conveyance, transfer, lease or disposal of all or substantially
all assets of Guarantor or Operating Partnership to any Person or entity that
does not result in the repurchase by Seller of all Purchased Loans.

 

Notwithstanding the foregoing, Buyer shall not (i) be deemed to approve or to
have approved any internalization of management by Guarantor or (ii) have waived
or be deemed to have waived Section 14(a)(xvii), in either case, as a result of
this definition or any other provision herein.

 

“Code” shall mean the Internal Revenue Code of 1986 and the regulations
promulgated and rulings issued thereunder, in each case as amended, modified or
replaced from time to time.

 

“Collateral” shall have the meaning specified in Section 6 of this Agreement.

 

“Collateral Tape” shall mean, with respect to each Eligible Loan, the tape
containing the fields of information set forth in Exhibit VII attached hereto.

 

“Concentration Limit” shall mean, unless otherwise agreed to in writing by
Buyer, the aggregate outstanding Purchase Price with respect to any single
property type and the outstanding Purchase Price with respect to any single
Purchased Loan shall not exceed, in either case, 50% of the Facility Amount at
any time.

 

“Control” shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities or by contract and “controlling” and
“controlled” shall have meanings correlative thereto.

 

“Confirmation” shall have the meaning specified in Section 3(b) of this
Agreement.

 

“Current Appraisal” shall mean an Appraisal dated within six (6) months of the
date of determination which Appraisal shall be approved by Buyer.

 

“Custodial Agreement” shall mean the Custodial Agreement, dated as of October
15, 2013, by and among the Custodian, Seller and Buyer.

 

4

Table of Contents

 

“Custodial Delivery” shall mean the form executed by Seller in order to deliver
the Purchased Loan Schedule and the Purchased Loan File to Buyer or its designee
(including the Custodian) pursuant to Section 7 hereof, a form of which is
attached hereto as Exhibit III.

 

“Custodian” shall mean Wells Fargo Bank, National Association, or any successor
Custodian appointed by Buyer with the prior written consent of Seller (which
consent shall not be unreasonably withheld or delayed).

 

“Debt Yield (Loan UPB)” shall mean, with respect to each Purchased Loan, the
percentage equivalent of the quotient obtained by dividing (a) the underwritten
net cash flow of the related Mortgaged Property, as determined by Buyer, by (b)
the sum of (x) the unpaid principal balance of such Purchased Loan plus (y) the
unpaid principal balance of any subordinate or mezzanine debt secured directly
or indirectly by the Mortgaged Property.

 

“Debt Yield (Purchase Price)” shall mean, with respect to each Purchased Loan,
the percentage equivalent of the quotient obtained by dividing (a) the
underwritten net cash flow of the related Mortgaged Property, as determined by
Buyer, by (b) the outstanding Purchase Price of such Purchased Loan.

 

“Debt Yield Test” shall mean, with respect to the Purchased Loans, the test that
shall be satisfied at any time the Average Debt Yield shall be 9.00% or greater.

 

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

 

“Defeasance” shall have the meaning specified in Exhibit VI.

 

“Depository” shall mean Wells Fargo Bank, National Association, or any successor
Depository appointed by Buyer with the prior written consent of Seller (which
consent shall not be unreasonably withheld or delayed).

 

“Due Diligence Package” shall mean (i) the Collateral Tape, (ii) the items on
the Eligible Loan Due Diligence Checklist, in each case to the extent applicable
and (iii) such other documents or information as Buyer or its counsel shall
reasonably deem necessary.

 

“Early Repurchase Date” shall have the meaning specified in Section 3(d) of this
Agreement.

 

“Eligible Loan Due Diligence Checklist” shall mean the due diligence materials
set forth in Exhibit IV attached hereto.

 

“Eligible Loans” shall mean floating or fixed rate whole mortgage loans (“Whole
Loans”) (or senior interests in such Whole Loans) which are secured by
stabilized or un-stabilized commercial or multi-family properties which have
been approved by Buyer in its sole discretion as a Purchased Loan and which
satisfy all of the following criteria:

 

(a) the Debt Yield (Loan UPB) is equal to or greater than 6.00%,

 

5

Table of Contents

 

(b) the LTV (Loan UPB) is 75.00% or less,

 

(c) the LTV (Aggregate Loan UPB) is 80.00% or less,

 

(d) the term (inclusive of any extension periods, whether or not such periods
have yet to be exercised) is not longer than five years, and

 

(e) such whole mortgage loan (or senior interest) on the initial date of
inclusion in a Transaction would not cause the Debt Yield Test not to be met.

 

“Environmental Condition” shall have the meaning specified in Exhibit VI.

 

“Environmental Law” shall mean, any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, written policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or Hazardous Materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et
seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq.; and
the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and any state
and local or foreign counterparts or equivalents, in each case as amended from
time to time.

 

“Equity Interests” shall mean, with respect to any Person, (a) any share,
interest, participation and other equivalent (however denominated) of capital
stock of (or other ownership, equity or profit interests in) such Person, (b)
any warrant, option or other right for the purchase or other acquisition from
such Person of any of the foregoing, (c) any security convertible into or
exchangeable for any of the foregoing, and (d) any other ownership or profit
interest in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which Seller is a member and (ii) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which Seller is a
member.

 

“Event of Default” shall have the meaning specified in Section 14(a) of this
Agreement.

 

6

Table of Contents

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
modified or replaced from time to time.

 

“Extension Fee” shall have the meaning specified in the Fee Agreement.

 

“Facility Amount” shall mean, as of any date, the lesser of (a) the amount of
equity capital raised by Guarantor prior to such date and (b) $100,000,000;
provided, that from and after October 15, 2014, the “Facility Amount” shall mean
the lesser of (a) the amount of equity capital raised by Guarantor prior to
October 15, 2014 and (b) $100,000,000.

 

“Facility Availability Period” shall mean the three year period commencing on
the date of this Agreement and ending on October 15, 2016.

 

“Facility Expiration Date” shall mean the last day of the Facility Availability
Period; provided, that the Facility Expiration Date shall be extendable by
Seller for a single one year period, subject to the following:

 

(a) Seller delivers to Buyer a written request of the extension of the Facility
Expiration Date no earlier than ninety (90) nor later than thirty (30) days
before the original Facility Expiration Date,

 

(b) no Default or Event of Default exists on the date of the request to extend
or on the original Facility Expiration Date,

 

(c) no Margin Deficit exists that has not been satisfied on the original
Facility Expiration Date,

 

(d) the Debt Yield Test for all Purchased Loans is satisfied,

 

(e) the Purchase Price Percentage and the Applicable Spread shall have been
adjusted in the manner set forth in the Pricing Matrix, and

 

(f) Seller shall have paid to Buyer the Extension Fee on or before the original
Facility Expiration Date.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Fee Agreement” shall mean that certain fee letter agreement, dated as of
October 15, 2013, between Seller and Buyer.

 

“Filings” shall have the meaning specified in Section 6 of this Agreement.

 

“FIRREA” shall mean the Financial Institutions, Reform, Recovery and Enforcement
Act of 1989.

 

7

Table of Contents

 

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

 

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“Ground Lease” shall mean a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of thirty (30) years or more from the Purchase Date of the Purchased
Loan; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor or with such consent given;
(c) the obligation of the lessor to give the holder of any mortgage lien on such
leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so; (d) reasonable transferability of the lessee’s interest under
such lease, including ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease.

 

“Guarantor” shall mean NorthStar Real Estate Income II, Inc., a Maryland
corporation.

 

“Guaranty” shall mean the Limited Guaranty, dated as of the date hereof, from
Guarantor in favor of Buyer.

 

“Hedging Transactions” shall mean, with respect to any or all of the Purchased
Loans, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any interest rate swap, cap or collar agreement or similar arrangements
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, entered into by Seller with Buyer or an Affiliate of Buyer or one
or more other counterparties reasonably acceptable to Buyer.

 

“Income” shall mean, with respect to any Purchased Loan at any time, the sum of
(x) any principal thereof and all interest, dividends or other distributions
thereon and (y) all net sale proceeds received by Seller in connection with a
sale of such Purchased Loan to a Person other than Buyer.

 

“Indemnified Amounts” and “Indemnified Parties” shall have the meaning specified
in Section 27 of this Agreement.

 

“Independent Director” shall mean a duly appointed manager or member of the
board of directors (or managers) of the relevant entity who shall not have been,
at the time of such appointment or at any time while serving as a director or
manager of the relevant entity and may not have been at any time in the
preceding five (5) years, (a) a direct or indirect legal or beneficial owner in
such entity or any of its Affiliates, (b) a creditor, supplier, employee,
officer, director (other than in its capacity as Independent Director), family
member, manager or contractor of such entity or any of its Affiliates, or (c) a
Person who controls (directly, indirectly

 

8

Table of Contents

 

or otherwise) such entity or any of its Affiliates or any creditor, supplier,
employee, officer, director, family member, manager or contractor of such Person
or any of its Affiliates.

 

“Insurance Rating Requirements” shall have the meaning specified in Exhibit VI.

 

“Irrevocable Direction Letter” shall have the meaning specified in Section 5(b).

 

“Junior Interest” shall mean a “B-note” in an “A/B” structure in a commercial
real estate loan.

 

“LIBOR” shall mean, with respect to each Pricing Rate Period, the rate
(expressed as a percentage per annum) for deposits in U.S. dollars, for a one
month period, that appears on Reuters Screen LIBOR01 (or the successor thereto)
as of 11:00 a.m., London time, on the related Pricing Rate Determination Date.
If such rate does not appear on Reuters Screen LIBOR01 as of 11:00 a.m., London
time, on such Pricing Rate Determination Date, Buyer shall request the principal
London office of any four major reference banks in the London interbank market
selected by Buyer to provide such bank’s offered quotation (expressed as a
percentage per annum) to prime banks in the London interbank market for deposits
in U.S. dollars for a one month period as of 11:00 a.m., London time, on such
Pricing Rate Determination Date for amounts of not less than the Repurchase
Price of the applicable Transaction. If at least two such offered quotations are
so provided, LIBOR shall be the arithmetic mean of such quotations. If fewer
than two such quotations are so provided, Buyer shall request any three major
banks in New York City selected by Buyer to provide such bank’s rate (expressed
as a percentage per annum) for loans in U.S. dollars to leading European banks
for a one month period as of approximately 11:00 a.m., New York City time on the
applicable Pricing Rate Determination Date for amounts of not less than the
Repurchase Price of such Transaction. If at least two such rates are so
provided, LIBOR shall be the arithmetic mean of such rates. LIBOR shall be
determined by Buyer or its agent, which determination shall be conclusive absent
manifest error.

 

“LIBO Rate” shall mean, with respect to any Pricing Rate Period pertaining to a
Transaction, a rate per annum determined for such Pricing Rate Period in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

LIBOR 1 – Reserve Requirement

  

“Lien” shall mean any mortgage, lien, encumbrance, charge or other security
interest, whether arising under contract, by operation of law, judicial process
or otherwise.

 

“Liquidity Reserve Account” shall mean a segregated interest bearing account, in
the name of Seller for the benefit of Buyer, established at the Depository and
subject to the Account Control Agreement.

 

“LTV (Aggregate Loan UPB)” shall mean, with respect to any Eligible Loan, the
ratio, expressed as a percentage, the numerator of which shall equal the sum of
(x) the unpaid principal balance of such Purchased Loan plus (y) the unpaid
principal balance of any subordinate or

 

9

Table of Contents

 

mezzanine debt secured directly or indirectly by the Mortgaged Property and the
denominator of which shall equal the value of the related Mortgaged Property as
set forth in a Current Appraisal.

 

“LTV (Loan UPB)” shall mean, with respect to any Purchased Loan, the ratio,
expressed as a percentage, the numerator of which shall equal the unpaid
principal balance of the Purchased Loan and the denominator of which shall equal
the value of the related Mortgaged Property as set forth in a Current Appraisal.

 

“LTV (Purchase Price) shall mean, with respect to any Purchased Loan, the ratio,
expressed as a percentage, the numerator of which shall equal the outstanding
Purchase Price of the Purchased Loan and the denominator of which shall equal
the value of the related Mortgaged Property as set forth in a Current Appraisal.

 

“Manager” shall mean NS Real Estate Investment Trust Advisor, LLC, a Delaware
limited liability company.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, condition (financial or otherwise) or results of operations (or
prospects) of Seller, Operating Partnership or Guarantor, (b) the ability of
Seller, Operating Partnership or Guarantor to pay and perform its obligations
under any of the Transaction Documents, (c) the legality, validity or
enforceability of any of the Transaction Documents, (d) the rights and remedies
of Buyer under any of the Transaction Documents, or (e) the perfection or
priority of any Lien granted under any Purchased Loan Document.

 

“Margin Amount” shall mean, with respect to any Purchased Loan as of any date of
determination, an amount equal to the product of the applicable Margin
Percentage and the outstanding Purchase Price of such Purchased Loan as of such
date.

 

“Margin Deficit” shall have the meaning specified in Section 4(a) hereof.

 

“Margin Percentage” shall mean, with respect to any Purchased Loan as of any
date of determination, the reciprocal of the applicable Purchase Price
Percentage.

 

“Market Value” shall mean, with respect to any Purchased Loan, the market value
for such Purchased Loan, as determined by Buyer in its good faith business
judgment on each Business Day in accordance with this definition. On the
Purchase Date for each Purchased Loan, Buyer shall determine the market value of
such Purchased Loan in its good faith business judgment. Thereafter, market
value of such Purchased Loan may be adjusted by Buyer only from credit events
with respect to any asset, borrower (including obligors, participants and
sponsors), or market related to such Purchased Loan, but not from price, yield
or spread movements. In such event, market value may change based upon Buyer’s
determination in its good faith business judgment and consistently applied to
Buyer’s other master repurchase facilities for comparable assets that there has
been a material change in the credit characteristics of any asset, borrower
(including obligors, participants and sponsors), or related market, among other
factors. The value (positive or negative) of any Hedging Transactions assigned
to Buyer or to which Seller and Buyer are parties in connection with any such
Purchased Loan that is a fixed rate loan shall be included in the determination
of Market Value. The Market Value for any Purchased Loan may be deemed by Buyer
to be zero in the event any of the following occurs

 

10

Table of Contents

 

with respect to such Purchased Loan: (i) a material breach of a representation
or warranty set forth on Exhibit VI; (ii) Buyer’s good faith determination that
the timely collectability of such Purchased Loan is impaired; or (iii) the
Repurchase Date with respect to such Purchased Loan occurs.

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first lien on or a first priority
ownership interest in an estate in fee simple in real property and the
improvements thereon, securing a mortgage note or similar evidence of
indebtedness.

 

“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage in connection with a Purchased Loan.

 

“Mortgaged Property” shall mean the real property securing repayment of the debt
evidenced by a Mortgage Note.

 

“Mortgagee” shall mean the record holder of a Mortgage Note secured by a
Mortgage.

 

“Mortgagor” shall mean the obligor on a Mortgage Note and the grantor of the
related Mortgage.

 

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been, or were required to have been,
made by Seller or any ERISA Affiliate and which is covered by Title IV of ERISA.

 

“Non-Recourse Carve Out Guaranty” shall mean the Non-Recourse Carve Out
Guaranty, dated as of the date hereof, from Guarantor to Buyer.

 

“NRFC” shall mean NorthStar Realty Finance Corp., a Delaware corporation.

 

“Office of Foreign Assets Control” shall mean the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

 

“Operating Partnership” shall mean NorthStar Real Estate Income Operating
Partnership II, LP

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended, modified or replaced from time to time.

 

“Permitted Encumbrances” shall have the meaning specified in Exhibit VI.

 

“Permitted Purchased Loan Modification” shall mean any modification or amendment
of a Purchased Loan which is not a Significant Purchased Loan Modification.

 

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust,
unincorporated organization, or other entity, or a federal, state or local
government or any agency or political subdivision thereof.

 

11

Table of Contents

 

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code, other than a
Multiemployer Plan.

 

“Plan Party” shall have the meaning specified in Section 22(a) of this
Agreement.

 

“Price Differential” shall mean, with respect to any Transaction as of any date,
the aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the outstanding Purchase Price for such Transaction on a
360-day-per-year basis for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the date of determination (reduced by any amount of such
Price Differential previously paid by Seller to Buyer with respect to such
Transaction).

 

“Pricing Matrix” shall mean the matrix attached to the Fee Agreement which shall
be used to determine the Purchase Price Percentage and the Applicable Spread for
each Purchased Loan. On the Purchase Date for each Purchased Loan, the Purchase
Price Percentage for such Purchased Loan shall equal the highest Purchase Price
Percentage for which such Purchased Loan is eligible under the Pricing Matrix
based upon its Debt Yield (Loan UPB), Debt Yield (Purchase Price), LTV (Loan
UPB) and LTV (Purchase Price); provided, that notwithstanding the foregoing,
Seller may request that the Purchase Price Percentage for any Purchased Loan
equal a percentage which is lower than the maximum based upon its Debt Yield
(Loan UPB), Debt Yield (Purchase Price), LTV (Loan UPB) and LTV (Purchase
Price). The Applicable Spread for each Purchased Loan shall equal the number of
basis points set forth under the column heading “Applicable Spread (bps)” which
corresponds to the applicable Purchase Price Percentage for such Purchased Loan
as of such Purchase Date. It is understood and agreed that no improvement in the
Debt Yield (Loan UPB), Debt Yield (Purchase Price), LTV (Loan UPB) or LTV
(Purchase Price) after the applicable Purchase Date for a Purchased Loan shall
result in any adjustment to the Applicable Spread for such Purchased Loan.

 

“Pricing Rate” shall mean, for any Pricing Rate Period, an annual rate equal to
the LIBO Rate for such Pricing Rate Period plus the Applicable Spread for such
Transaction and shall be subject to adjustment and/or conversion as provided in
Sections 3(g) and 3(h) of this Agreement.

 

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) Business Day preceding
the first day of such Pricing Rate Period.

 

“Pricing Rate Period” shall mean, (a) in the case of the first Pricing Rate
Period with respect to any Transaction, the period commencing on and including
the Purchase Date for such Transaction and ending on and excluding the following
Remittance Date, and (b) in the case of any subsequent Pricing Rate Period, the
period commencing on and including such Remittance Date and ending on and
excluding the following Remittance Date; provided, however, that in no event
shall any Pricing Rate Period end subsequent to the Repurchase Date.

 

12

Table of Contents

 

“Prime Rate” shall mean the prime rate of U.S. commercial banks as published in
The Wall Street Journal (or, if more than one such rate is published, the
average of such rates).

 

“Principal Payment” shall mean, with respect to any Purchased Loan, any payment
or prepayment of principal received by the Depository in respect thereof.

 

“Purchase Date” shall mean any date on which a Purchased Loan is to be
transferred by Seller to Buyer.

 

“Purchase Price Percentage” shall mean, with respect to each Purchased Loan, the
percentage determined on the related Purchase Date for such Purchased Loan based
upon the procedure set forth in the definition of “Pricing Matrix” and set forth
in the related Confirmation.

 

“Purchase Price” shall mean, with respect to any Purchased Loan, (x) as of any
Purchase Date for such Purchased Loan an amount (expressed in dollars) equal to
the product obtained by multiplying (i) the lesser of (x) the Market Value of
such Purchased Loan and (y) the par amount of such Purchased Loan by (ii) the
Purchase Price Percentage and (y) thereafter, such amount referred to in clause
(x) reduced by (a) any amount applied to reduce the Purchase Price pursuant to
Section 3(f), 4(a), 4(b) or 5 of this Agreement.

 

“Purchased Loan File” shall mean the documents specified as the “Purchased Loan
File” in Section 7(b), together with any additional documents and information
required to be delivered to Buyer or its designee (including the Custodian)
pursuant to this Agreement.

 

“Purchased Loan Documents” shall mean, with respect to a Purchased Loan, the
documents comprising the Purchased Loan File for such Purchased Loan.

 

“Purchased Loans” shall mean (i) with respect to any Transaction, the Eligible
Loan sold by Seller to Buyer in such Transaction and (ii) with respect to the
Transactions in general, all Eligible Loans sold by Seller to Buyer.

 

“Purchased Loan Schedule” shall mean a schedule of Purchased Loans attached to
each Trust Receipt and Custodial Delivery, which may but is not required to,
contain information substantially similar to the Collateral Tape.

 

“REMIC” shall mean a real estate mortgage investment conduit, within the meaning
of Section 860D(a) of the Code.

 

“Remittance Date” shall mean the nineteenth (19th) calendar day of each month,
or the next succeeding Business Day, if such calendar day shall not be a
Business Day, or such other day as is mutually agreed to by Seller and Buyer.

 

“Repurchase Date” shall mean, with respect to each Purchased Loan, the earlier
of: (x) the Facility Expiration Date, or (y) the maturity date of such Purchased
Loan (subject to extension, if applicable, in accordance with its Purchased Loan
Documents).

 

“Repurchase Price” shall mean, with respect to any Purchased Loan as of any
date, the price at which such Purchased Loan is to be transferred from Buyer to
Seller upon termination of

 

13

Table of Contents

 

the related Transaction; such price will be determined in each case as the sum
of (a) the outstanding Purchase Price of such Purchased Loan, (b) the accrued
but unpaid Price Differential thereon with respect to such Purchased Loan as of
such date, and (c) all other amounts due and payable as of such date by Seller
to Buyer under this Agreement or any Transaction Document with respect to such
Purchased Loan (including, but not limited to, accrued and unpaid fees, expenses
and indemnity amounts).

 

“Required Liquidity Amount” shall mean the amount set forth in the right hand
column below determined based upon the aggregate outstanding Purchase Price from
time to time set forth in the left hand column below:

 

Outstanding Purchase Prices
($MM)   Required Liquidity Amount
($MM) Up to 22.5   3.75 22.5 to 35   6.25 35 to 50   7.50 50 to 65   9.25 65 to
70   12.00 70 to 85   13.50 85 to 100   15.00

 

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other Governmental Authority whether now or hereafter enacted or in
effect.

 

“Reserve Requirement” shall mean, with respect to any Pricing Rate Period, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect during such Pricing Rate Period (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board of Governors)
maintained by Buyer.

 

“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, that (in the case of the preceding
clauses (a), (b), (c) and this clause (d)) is subject to a country sanctions
program administered and enforced by the Office of Foreign Assets Control, or
(e) a Person named on the list of Specially Designated Nationals maintained by
the Office of Foreign Assets Control.

 

“Seller” shall mean CB Loan NT-II, LLC, a Delaware limited liability company.

 

“Servicer” shall mean Wells Fargo Bank, National Association, or any other
servicer approved by Buyer in its sole discretion.

 

14

Table of Contents

 

“Servicing Agreement” shall mean the Servicing Agreement, dated as of the date
hereof, by and among Seller, Buyer and Servicer, or any other servicing
agreement entered into by Seller, Buyer and any successor servicer approved by
Buyer for the servicing of Purchased Loans.

 

“Servicing Account” shall mean the segregated account established at the
Servicer, in the name of Buyer, pursuant to the Servicing Agreement.

 

“Servicing Rights” shall mean Seller’s right, title and interest in and to any
and all of the following: (a) any and all rights to service the related
Purchased Loan; (b) any payments to or monies received by Seller or any other
Person for servicing such Purchased Loan; (c) any late fees, penalties or
similar payments with respect to such Purchased Loan; (d) all agreements or
documents creating, defining or evidencing any such servicing rights to the
extent they relate to such servicing rights and all rights of such Seller or any
other Person thereunder; (e) escrow payments or other similar payments with
respect to such Purchased Loan and any amounts actually collected by such Seller
or any other Person with respect thereto; (f) the right, if any, to appoint a
special servicer or liquidator of such Purchased Loan; and (g) all accounts and
other rights to payment related to the servicing of such Purchased Loan.

 

“Servicing Records” shall have the meaning specified in Section 29(b).

 

“Significant Purchased Loan Modification” means any modification or amendment of
a Purchased Loan which

 

(i)          reduces the principal amount of the Purchased Loan in question
other than (1) with respect to a dollar-for-dollar principal payment or
(2) reductions of principal to the extent of deferred, accrued or capitalized
interest added to principal which additional amount was not taken into account
by Buyer in determining the related Purchase Price,

 

(ii)         increases the principal amount of a Purchased Loan other than
increases which are derived from accrual or capitalization of deferred interest
which is added to principal or protective advances,

 

(iii)        modifies the amount or timing of any regularly scheduled payments
of principal and non-contingent interest of the Purchased Loan in question,

 

(iv)        changes the frequency of scheduled payments of principal and
interest in respect of a Purchased Loan,

 

(v)         subordinates the lien priority of the Purchased Loan in question or
the payment priority of the Purchased Loan in question other than subordinations
required under the then existing terms and conditions of the Purchased Loan in
question (provided, however, the foregoing shall not preclude the execution and
delivery of subordination, nondisturbance and attornment agreements with
tenants, subordination to tenant leases, easements, plats of subdivision and
condominium declarations and similar instruments which in the commercially
reasonable judgment of Seller do not materially adversely affect the rights and
interest of the holder of the Purchased Loan in question),

 

15

Table of Contents

 

(vi)         releases any collateral for the Purchased Loan in question other
than releases required under the then existing Purchased Loan documents or
releases in connection with eminent domain or under threat of eminent domain,

 

(vii)        waives, amends or modifies any cash management or reserve account
requirements of the Purchased Loan other than changes required under the then
existing Purchased Loan documentation,

 

(viii)      waives any due-on-sale or due-on-encumbrance provisions of the
Purchased Loan in question other than waivers required to be given under the
then existing Purchased Loan documents, or

 

(ix)         waives, amends or modifies the underlying insurance requirements of
the Purchased Loan.

 

“Single-Purpose Entity” shall mean a Person, other than an individual, which is
formed or organized solely for the purpose of holding, directly and subject to
this Agreement, the Purchased Loans, does not engage in any business unrelated
to the Purchased Loans and the financing thereof, does not have any assets other
than the Purchased Loans and the financing thereof, or any indebtedness other
than as permitted by this Agreement, has its own separate books and records and
its own accounts, in each case which are separate and apart from the books and
records and accounts of any other Person, and holds itself out as being a
Person, separate and apart from any other Person.

 

“Solvent” shall mean with respect to any Person at any time, having a state of
affairs such that all of the following conditions are met at such time: (a) the
fair value of the assets and property of such Person is greater than the amount
of such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
is able to realize upon its assets and property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets and property
would constitute unreasonably small capital.

 

“Standard Qualifications” shall have the meaning specified in Exhibit VI.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other entity (heretofore, now or
hereafter established) of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other Persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or

 

16

Table of Contents

 

controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are consolidated with those of such Person
pursuant to GAAP.

 

“Survey” shall mean a certified ALTA/ACSM (or applicable state standards for the
state in which the Collateral is located) survey of a Mortgaged Property
prepared by a registered independent surveyor or engineer and in form and
content satisfactory to Buyer in its commercially reasonable discretion and the
company issuing the Title Policy for such Mortgaged Property.

 

“Title Policy” shall have the meaning specified in Exhibit VI.

 

“Trading with the Enemy Act” shall mean The Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended, modified or
replaced from time to time.

 

“Transaction” shall have the meaning set forth in Section 1 of this Agreement.

 

“Transaction Conditions Precedent” shall have the meaning specified in Section
3(b) of this Agreement.

 

“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Annexes to this Agreement, the Guaranty, the Non-Recourse Carve Out Guaranty,
the Custodial Agreement, the Blocked Account Agreement, the Account Control
Agreement, the Servicing Agreement, all Confirmations executed pursuant to this
Agreement in connection with specific Transactions, any other documents or
instruments relating to any such documents executed by Seller, Operating
Partnership or Guarantor, and any written modifications, extensions, renewals,
restatements, or replacements of any of the foregoing.

 

“Transaction Request” shall mean a request to enter into a Transaction, in the
form of Exhibit VIII attached hereto.

 

“Trust Receipt” shall mean a trust receipt issued by Custodian to Buyer
confirming the Custodian’s possession of certain Purchased Loan Files which are
the property of and held by Custodian for the benefit of Buyer (or any other
holder of such trust receipt) or a bailment arrangement with an Acceptable
Attorney.

 

“UCC” shall have the meaning specified in Section 6 of this Agreement.

 

“Zoning Regulations” shall have the meaning specified in Exhibit VI.

 

3.         INITIATION; CONFIRMATION; TERMINATION; FEES

 

(a)        Subject to the terms and conditions set forth in this Agreement
(including, without limitation, the “Transaction Conditions Precedent” specified
in Section 3(b) of this Agreement), an agreement to enter into a Transaction
shall be made in writing at the initiation of Seller as provided below;
provided, however, that (i) the aggregate outstanding Purchase Price at any time
for all Transactions shall not exceed the Facility Amount, (ii) Buyer shall not
have any obligation

 

17

Table of Contents

 

to enter into Transactions with Seller after the occurrence and during the
continuance of a Default or an Event of Default or after the Facility
Availability Period and (iii) this Agreement is not a commitment to enter into
Transactions but rather sets forth the procedures to be used in connection with
periodic requests to enter into Transactions and Seller hereby acknowledges that
Buyer is under no obligation to agree to enter into, or to enter into, any
Transaction pursuant to this Agreement. Seller may, from time to time, submit to
Buyer a Transaction Request, in the form of Exhibit VIII attached hereto, for
Buyer’s review and approval in order to enter into a Transaction with respect to
any Eligible Loan that Seller proposes to be included as Collateral under this
Agreement. Upon Buyer’s receipt of a complete Due Diligence Package, Buyer shall
have the right to request, in Buyer’s good faith business judgment, additional
diligence materials and deliveries with respect to the applicable Eligible Loan,
to the extent necessary for Buyer’s underwriting of such Eligible Loan. Upon
Buyer’s receipt of the Transaction Request, Due Diligence Package and additional
diligence materials, Buyer shall use commercially reasonable efforts to within
ten (10) Business Days and following receipt of internal credit approval, either
(i) notify Seller of the Purchase Price and the Market Value for the Eligible
Loan or (ii) deny Seller’s request for a Transaction. Buyer’s failure to respond
to Seller within ten (10) Business Days shall be deemed to be a denial of
Seller’s request for a Transaction, unless Buyer and Seller have agreed
otherwise in writing. Buyer shall have the right to review all Eligible Loans
proposed to be sold to Buyer in any Transaction and to conduct its own due
diligence investigation of such Eligible Loans as Buyer reasonably determines.
Buyer shall be entitled to make a determination, in its sole discretion, that it
shall or shall not purchase any or all of the Eligible Loans proposed to be sold
to Buyer by Seller. On the Purchase Date for the Transaction which shall be on a
date mutually agreed upon by Buyer and Seller following the approval of an
Eligible Loan by Buyer, the Purchased Loan shall be transferred to Buyer against
the transfer of the Purchase Price to an account of Seller. Notwithstanding
anything to the contrary in this Agreement, Seller shall have the right to
revoke its request for a Transaction at any time up to the Business Day prior to
the proposed Purchase Date for such Transaction which Purchase Date was mutually
agreed upon by Buyer and Seller.

 

(b)        Upon agreeing to enter into a Transaction hereunder, provided each of
the Transaction Conditions Precedent shall have been satisfied (or waived by
Buyer), Buyer shall promptly deliver to Seller a written confirmation in the
form of Exhibit I attached hereto of each Transaction (a “Confirmation”). Such
Confirmation shall describe the Purchased Loans, shall identify Buyer and
Seller, and shall set forth:

  

(i)the Purchase Date,

 

(ii)the Purchase Price Percentage and the Purchase Price for such Purchased
Loan,

 

(iii)the Repurchase Date,

 

(iv)the Pricing Rate, and

 

(v)any additional terms or conditions not inconsistent with this Agreement.







 

18

Table of Contents

 

With respect to any Transaction, the Pricing Rate shall be determined initially
on the Pricing Rate Determination Date applicable to the first Pricing Rate
Period for such Transaction, and shall be reset on each subsequent Pricing Rate
Determination Date for the next succeeding Pricing Rate Period for such
Transaction. Buyer or its agent shall determine in accordance with the terms of
this Agreement the Pricing Rate on each Pricing Rate Determination Date for the
related Pricing Rate Period and notify Seller of such rate for such period on
such subsequent Pricing Rate Determination Date. For purposes of this Section
3(b), the “Transaction Conditions Precedent” shall be deemed to have been
satisfied with respect to any proposed Transaction if:

  

(A)no Default or Event of Default under this Agreement shall have occurred and
be continuing as of the Purchase Date for such proposed Transaction;

 

(B)the representations and warranties made by Seller in any of the Transaction
Documents shall be true and correct in all material respects as of the Purchase
Date for such Transaction, before and after giving effect to such Transaction,
as though made on such Purchase Date (except to the extent such representations
and warranties are made as of a particular date and except with respect to the
representations and warranties for each individual Purchased Loan set forth in
Exhibit VI hereto which are made as of the related Purchase Date only);

 

(C)Buyer shall have received from Seller all corporate and governmental
approvals and closing documentation as Buyer may reasonably request,

 

(D)Seller shall have paid all of Buyer’s out-of-pocket costs and expenses
pursuant to Section 30(d) of this Agreement;

 

(E)Buyer shall have (A) determined, in accordance with the applicable provisions
of Section 3(a) of this Agreement, that the Assets proposed to be sold to Buyer
by Seller in such Transaction are Eligible Loans and (B) obtained internal
credit approval for the inclusion of such Eligible Loan as a Purchased Loan in a
Transaction;

 

(F)Buyer shall have determined that no Material Adverse Change has occurred and
is continuing;

 

(G)as of the applicable Purchase Date, the Debt Yield Test is satisfied and the
Concentration Limit is not breached or violated (or, if as of the applicable
Purchase Date, the Debt Yield Test is not satisfied or the Concentration Limit
is breached or violated, then after the proposed Transaction is consummated the
Debt Yield Test is satisfied and the Concentration Limit is not breached or
violated); and

  

19

Table of Contents

  

(H)at least two of Messrs. David Hamamoto, Daniel Gilbert or Albert Tylis are in
the employ of NRFC (unless Buyer in its sole discretion accepts a replacement at
the time two or more of such Persons are not in the employ of NRFC).



  

(c)        Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction(s) covered thereby unless specific
objection is made no less than three (3) Business Days after the date thereof.
In the event of any conflict between the terms of such Confirmation and the
terms of this Agreement, the Confirmation shall prevail. An objection sent by
Seller with respect to any Confirmation must state specifically that the writing
is an objection, must specify the provision(s) of such Confirmation being
objected to by Seller, must set forth such provision(s) in the manner that
Seller believes such provisions should be stated, and must be sent by Seller no
more than five (5) Business Days after such Confirmation is received by Seller.

 

(d)        No Transaction shall be terminable on demand by Buyer (other than
upon the occurrence and during the continuance of an Event of Default). Seller
shall be entitled to terminate a Transaction on demand, in whole only, and
repurchase the Purchased Loan subject to a Transaction on any Business Day prior
to the Repurchase Date (an “Early Repurchase Date”); provided, however, that:

  

(i)Seller notifies Buyer in writing of its intent to terminate such Transaction
and repurchase such Purchased Loan no later than three (3) Business Days prior
to such Early Repurchase Date (or such shorter period of time as Buyer may agree
to); provided, that Seller shall have the right to revoke such notice at any
time up to the Business Day prior to such Early Repurchase Date,

 

(ii)on such Early Repurchase Date Seller pays to Buyer an amount equal to the
sum of the Repurchase Price for such Transaction, the amount, if any, payable by
Seller in the event any Hedging Transaction related to such Purchased Loan is
being terminated as of such date and any other amounts payable under this
Agreement (including, without limitation, Section 3(i) of this Agreement) with
respect to such Transaction against transfer to Seller or its agent of such
Purchased Loan,

 

(iii)on such Early Repurchase Date, following the payment of the amounts set
forth in subclause (ii) above, no Margin Deficit exists, and

 

(iv)no Default exists or will exist as a result of such early repurchase.





 

Such notice shall set forth the Early Repurchase Date and shall identify with
particularity the Purchased Loans to be repurchased on such Early Repurchase
Date.

 

(e)        On the Repurchase Date, termination of the applicable Transaction
will be effected by transfer to Seller or its agent of the applicable Purchased
Loan and any Income in respect thereof received by Buyer (and not previously
credited or transferred to, or applied to the obligations of, Seller pursuant to
Section 5 of this Agreement) against the simultaneous transfer

 

20

Table of Contents

 

to an account of Buyer of the Repurchase Price, the amount, if any, payable by
Seller in the event any Hedging Transaction related to such Purchased Loan is
being terminated as of such date and any other amounts payable under this
Agreement with respect to such Transaction.

 

(f)        On any Remittance Date before the Repurchase Date, Seller shall have
the right, from time to time, to transfer cash to Buyer for the purpose of
reducing the Purchase Price of, but not terminating, a Transaction and without
the release of any Collateral and without any prepayment fee or penalty.

 

(g)        If prior to the first day of any Pricing Rate Period with respect to
any Transaction, Buyer shall have determined in the exercise of its reasonable
business judgment (which determination shall be conclusive and binding upon
Seller) that, (i) by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBO Rate for
such Pricing Rate Period, or (ii) the LIBO Rate determined or to be determined
for such Pricing Rate Period will not adequately and fairly reflect the cost to
Buyer (as determined and certified by Buyer) of making or maintaining
Transactions during such Pricing Rate Period, Buyer shall give telecopy or
telephonic notice (with written notice to follow the next Business Day) thereof
to Seller as soon as practicable thereafter. If such notice is given and
provided Buyer shall be making the same determination generally on all of its
similarly situated customers, the Pricing Rate with respect to such Transaction
for such Pricing Rate Period, and for any subsequent Pricing Rate Periods until
such notice has been withdrawn by Buyer shall be a per annum rate equal to the
Prime Rate plus 100 basis points (1.00%) (the “Alternative Rate”).

 

(h)        Notwithstanding any other provision herein, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
shall make it unlawful for Buyer to effect Transactions as contemplated by the
Transaction Documents, (a) the commitment of Buyer hereunder to enter into new
Transactions shall forthwith be canceled, and (b) the Transactions then
outstanding shall be converted automatically to Alternative Rate Transactions on
the last day of the then current Pricing Rate Period or within such earlier
period as may be required by law. If any such conversion of a Transaction occurs
on a day which is not the last day of the then current Pricing Rate Period with
respect to such Transaction, Seller shall pay to Buyer such amounts, if any, as
may be required pursuant to Section 3(i) of this Agreement.

 

(i)        Upon written demand by Buyer, Seller shall indemnify Buyer and hold
Buyer harmless from any net actual, out-of-pocket loss or expense (not to
include any lost profit or opportunity) (including, without limitation,
reasonable actual attorneys’ fees and disbursements) which Buyer sustains or
incurs as a consequence of (i) default by Seller in terminating any Transaction
after Seller has given a notice in accordance with Section 3(d) hereof of a
termination of a Transaction, (ii) any payment of the Repurchase Price on any
day other than a Remittance Date or the Repurchase Date (including, without
limitation, any such actual, out-of-pocket loss or expense arising from the
reemployment of funds obtained by Buyer to maintain Transactions hereunder or
from customary and reasonable fees payable to terminate the deposits from which
such funds were obtained) or (iii) a default by Seller in selling Eligible Loans
after Seller has notified Buyer of a proposed Transaction and Buyer has agreed
to purchase such Eligible Loans in accordance with the provisions of this
Agreement. A certificate as to such actual costs, losses, damages and expenses,
setting forth the calculations therefor shall be submitted promptly by Buyer to
Seller.

 

21

Table of Contents

 

(j)        If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any Governmental Authority or
compliance by Buyer with any request or directive from any central bank or other
Governmental Authority having jurisdiction over Buyer made subsequent to the
date hereof:



 

(i)shall subject Buyer to any tax of any kind whatsoever with respect to the
Transaction Documents, any Purchased Loan or any Transaction, or change the
basis of taxation of payments to Buyer in respect thereof (except for income or
similar taxes, backup withholding, taxes imposed under FATCA and any changes in
the rate of tax on Buyer’s overall net income); or

 

(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Buyer which is
not otherwise included in the determination of the LIBO Rate hereunder;





 

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems, in the exercise of its reasonable business judgment,
to be material, of entering into, continuing or maintaining Transactions or to
reduce in a material manner any amount receivable under the Transaction
Documents in respect thereof; then, in any such case and provided Buyer imposes
such additional costs generally on all of its similarly situated customers,
Seller shall promptly pay Buyer any additional amounts necessary to compensate
Buyer for such increased cost or reduced amount receivable. If Buyer becomes
entitled to claim any additional amounts pursuant to this Section 3(j), it shall
notify Seller in writing of the event by reason of which it has become so
entitled. Such notification as to the calculation of any additional amounts
payable pursuant to this subsection shall be submitted by Buyer to Seller. This
covenant shall survive the termination of this Agreement and the repurchase by
Seller of any or all of the Purchased Loans.

 

(k)        If Buyer shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by Buyer or any corporation controlling Buyer
with any request or directive regarding capital adequacy (whether or not having
the force of law) from any Governmental Authority made subsequent to the date
hereof has the effect of reducing the rate of return on Buyer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which Buyer or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration Buyer’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
Buyer, in the exercise of its reasonable business judgment, to be material, then
from time to time, after submission by Buyer to Seller of a written request
therefor, and provided Buyer imposes such additional costs generally on all of
its similarly situated customers, Seller shall pay to Buyer such additional
amount or amounts as will compensate Buyer for such reduction. Such notification
as to the calculation of any additional amounts payable pursuant to this
subsection shall be submitted by Buyer to Seller. This covenant shall survive
the termination of this Agreement and the repurchase by Seller of any or all of
the Purchased Loans.

 

22

Table of Contents

 

4.         MARGIN MAINTENANCE

 

(a)        If, at any time, the aggregate Market Value of the Purchased Loans
shall be less than the sum of the Margin Amounts calculated individually with
respect to each Purchased Loan (a “Margin Deficit”), then Buyer may by notice to
Seller in writing (including therein a description of the Market Value
calculation for each Purchased Loan) require Seller to cure such Margin Deficit
by either:

  

(i)transferring to Buyer additional cash collateral in an amount (or an
additional Eligible Loan with a Market Value) equal to or greater than the sum
of the products, calculated individually for each Purchased Loan, of (x) the
difference between the Margin Amount with respect to such Purchased Loan and the
Market Value of such Purchased Loan multiplied by (y) the applicable Purchase
Price Percentage for such Purchased Loan,

 

(ii)reducing the outstanding Purchase Price of one or more Purchased Loans, as
applicable, such that the aggregate Market Value of the Purchased Loans is equal
to the sum of the Margin Amounts of the Purchased Loans, or

 

(iii)doing an early repurchase on an Early Repurchase Date pursuant to Section
3(d) of this Agreement and paying the related Repurchase Price in order to cure
such Margin Deficit.



 

Any cash transferred to Buyer pursuant to clause (ii) of this Section 4(a) of
this Agreement with respect to any Purchased Loan shall be applied to reduce the
Purchase Price for each Purchased Loan on a dollar-for-dollar basis for which
there was a Margin Deficit.

 

(b)        If, at any time, Buyer notifies Seller in writing that the Debt Yield
Test is not satisfied (including therein a calculation of the Debt Yield
(Purchase Price) for each Purchased Loan), then Buyer may, by notice to Seller
in writing, require Seller to cure such non-satisfaction of the Debt Yield Test
by reducing the outstanding Purchase Price of the Purchased Loans in the
necessary amount. Any cash transferred to Buyer pursuant to this Section 4(b)
shall be applied to reduce the Purchase Price of the Purchased Loans as
designated by Seller with respect to any non-satisfaction of the Debt Yield
Test.

 

(c)        If any notice is given by Buyer under Section 4(a) of this Agreement
on any Business Day, Seller shall transfer cash (or additional collateral) as
provided in Section 4(a) by no later than the close of business on the Business
Day following the Business Day on which such notice is given. The failure of
Buyer, on any one or more occasions, to exercise its rights under Section 4(a)
of this Agreement shall not change or alter the terms and conditions to which
this Agreement is subject or limit the right of Buyer to do so at a later date.
Buyer and Seller agree that any failure or delay by Buyer to exercise its rights
under Section 4(a) of this Agreement shall not limit such party’s rights under
this Agreement or otherwise existing by law or in any way create additional
rights for such party.

 

(d)        If any notice is given by Buyer under Section 4(b) of this Agreement
on any Business Day, Seller shall transfer cash as provided in Section 4(b) by
no later than the close of

 

23

Table of Contents

 

business on the second (2nd) Business Day following the Business Day on which
such notice is given, provided, however, that if the non-satisfaction of the
Debt Yield Test is caused through no action of Seller (e.g., the Debt Yield Test
failure is triggered by a Principal Payment on a Purchased Loan or a decrease in
the net cash flow of the underlying Mortgaged Property), Seller shall have until
the close of business on the thirtieth (30th) day following the Business Day on
which such notice is given (or if such thirtieth day is not a Business Day, the
next succeeding Business Day), or such other later date as Buyer may agree in
its sole discretion, to transfer cash as provided in Section 4(b) or transfer to
Buyer another Eligible Loan, unless the Average Debt Yield is less than 8.5% in
which event this proviso shall not be of any force or effect. The failure of
Buyer, on any one or more occasions, to exercise its rights under 4(b) of this
Agreement shall not change or alter the terms and conditions to which this
Agreement is subject or limit the right of Buyer to do so at a later date. Buyer
and Seller agree that any failure or delay by Buyer to exercise its rights under
Section 4(b) of this Agreement shall not limit such party’s rights under this
Agreement or otherwise existing by law or in any way create additional rights
for such party.

 

5.         INCOME PAYMENTS AND PRINCIPAL PAYMENTS; LIQUIDITY RESERVE ACCOUNT

 

(a)        The Servicing Account shall be established at the Servicer. The Cash
Management Account shall be established at the Depository concurrently with the
execution and delivery of this Agreement by Seller and Buyer. Buyer shall have
sole dominion and control over the Servicing Account (subject to the terms of
the Servicing Agreement) and the Cash Management Account subject to the terms of
this Agreement. All Income in respect of the Purchased Loans and any payments in
respect of associated Hedging Transactions, as well as any interest received
from the reinvestment of such Income, shall be deposited directly into the
Servicing Account, shall remain on deposit therein in accordance with the
Servicing Agreement until transferred from the Servicing Account to the Cash
Management Account, and upon such transfer, shall be remitted by the Depository
in accordance with the applicable provisions of Sections 5(d), 5(e), 5(f) and
14(b)(iii) of this Agreement.

 

(b)        With respect to each Purchased Loan, Seller shall deliver or cause to
be delivered to each Mortgagor or issuer of a participation under a Purchased
Loan an irrevocable direction letter (the “Irrevocable Direction Letter”) (which
shall not be changed without the prior written approval of Buyer) in the form
attached as Exhibit IX to this Agreement instructing the Mortgagor or issuer of
a participation to pay all amounts payable under the related Purchased Loan to
the Servicing Account and shall provide to Buyer proof of such delivery. If a
Mortgagor or issuer of a participation forwards any Income with respect to a
Purchased Loan to Seller rather than directly to the Servicing Account, Seller
shall (i) deliver an additional Irrevocable Direction Letter to the Mortgagor or
issuer of a participation and make other commercially reasonable efforts to
cause such Mortgagor or issuer of a participation to forward such amounts
directly to the Servicing Account and (ii) deposit in the Servicing Account any
such amounts within one Business Day of Seller’s receipt thereof.

 

(c)        On each Remittance Date, Seller shall pay to Buyer an amount equal to
the Price Differential which has accrued during the related Pricing Rate Period
for each Transaction to the extent not previously paid to Buyer.

 

24

Table of Contents

 

(d)        So long as no Event of Default shall have occurred and be continuing,
all Income received by the Depository in respect of the Purchased Loans and the
associated Hedging Transactions (other than Principal Payments and net sale
proceeds) and any deposits to reserve accounts made pursuant to the terms of the
Purchased Loan Documents during each Collection Period shall be remitted by the
Depository, pursuant to the withdrawal instructions of Seller, on the next
Business Day to the account of Seller specified in Seller’s withdrawal
instructions.

 

(e)        So long as no Event of Default shall have occurred and be continuing,
(i) all partial Principal Payments in respect of each Purchased Loan (whether
scheduled or unscheduled) received by the Depository shall be paid, pursuant to
the withdrawal instructions of Seller that have been approved by Buyer after
Buyer and Seller have reconciled the amount of any partial Principal Payment, to
Buyer either (x) with respect to any such partial Principal Payment equal to
$500,000 or more, on the next Business Day or (y) with respect to any such
partial Principal Payment less than $500,000, on the next Remittance Date and,
in each instance, applied toward the reduction of the Purchase Price of such
Purchased Loan to the extent necessary to cause the outstanding Purchase Price
with respect to such Purchased Loan to equal the product of the related Market
Value and the applicable Purchase Price Percentage. So long as no Event of
Default shall have occurred and be continuing, any Principal Payment in respect
of each Purchased Loan in full (whether scheduled or unscheduled) received by
the Depository shall be paid, pursuant to the withdrawal instructions of Seller
that have been approved by Buyer after Buyer and Seller have reconciled the
amount of any such Principal Payment, to Buyer on the next Remittance Date first
in the amount necessary to reduce the Purchase Price of such Purchased Loan to
zero and then to the extent necessary to cause the Purchase Price with respect
to each other Purchased Loan to equal the product of the related Market Value
and the applicable Purchase Price Percentage. Any Principal Payments received by
the Depository and not paid to Buyer pursuant to the preceding two sentences on
each Remittance Date shall be remitted to Seller.

 

(f)        If an Event of Default shall have occurred and be continuing, all
Income received by the Depository in respect of the Purchased Loans and the
associated Hedging Transactions shall be applied, upon the direction and
instruction of Buyer, by the Depository on the Business Day next following the
Business Day on which such funds are deposited in the Cash Management Account as
follows:

  

(i)first, to the Depository and Custodian an amount equal to the depository and
custodial fees due and payable;

 

(ii)second, to Buyer an amount equal to its out-of-pocket costs and expenses and
any other amounts due and payable under this Agreement;

 

(iii)third, to Buyer an amount equal to the Price Differential which has accrued
and is outstanding in respect of all of the Purchased Loans as of such Business
Day (together with any additional amounts payable pursuant to the second
sentence of Section 5(c) of this Agreement);

 

(iv)fourth, to make a payment to Buyer in reduction of the outstanding Purchase
Price of the Purchased Loans, such payment to be allocated







 

25

Table of Contents

  

amongst the Purchased Loans as determined by Buyer in its sole discretion, until
the outstanding Purchase Price for all of the Purchased Loans has been reduced
to zero;

 

(v)fifth, to pay, the amount, if any, payable by Seller in the event any Hedging
Transaction related to such Purchased Loan is being terminated as of such date;
and

 

(vi)sixth, the surplus, if any, to whoever may be lawfully entitled to receive
such surplus.

  

(g)        On or before the date of this Agreement, Seller shall establish the
Liquidity Reserve Account at the Depository. The Liquidity Reserve Account shall
be subject to the Account Control Agreement. On the date of this Agreement,
Seller shall deposit into the Liquidity Reserve Account an amount in the form of
unrestricted cash equal to the Required Liquidity Amount, if any. At all times,
Seller shall be obligated to maintain on deposit in the Liquidity Reserve
Account an amount not less than the Required Liquidity Amount. Upon the
occurrence of an Event of Default, Buyer may, in its discretion, apply the funds
on deposit in the Liquidity Reserve Account to the aggregate outstanding
Repurchase Price in accordance with Section 5(f).

 

(h)        Buyer acknowledges that the partial Principal Payments it receives in
accordance with this Article 5 may be in connection with partial releases of
collateral in accordance with the Purchased Loan Documents.

 

6.         SECURITY INTEREST

 

Buyer and Seller intend that all Transactions hereunder be sales to Buyer of the
Purchased Loans and not loans from Buyer to Seller secured by the Purchased
Loans. However, in the event any such Transaction is deemed to be a loan, Seller
hereby pledges all of its right, title, and interest in, to and under and grants
a first priority lien on, and security interest in, all of Seller’s right, title
and interest in, to and under the following property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located
(collectively, the “Collateral”) to Buyer to secure the payment and performance
of all other amounts or obligations owing to Buyer pursuant to this Agreement
and the related documents described herein:

 

(a)        the Purchased Loans, the Servicing Rights, Servicing Agreements,
Servicing Records, insurance relating to the Purchased Loans, and collection and
escrow accounts relating to the Purchased Loans;

 

(b)        the Hedging Transactions entered into pursuant to this Agreement;

 

(c)        the Cash Management Account, the Liquidity Reserve Account and all
financial assets (including, without limitation, all security entitlements with
respect to all financial assets) from time to time on deposit in the Cash
Management Account and the Liquidity Reserve Account;

 

26

Table of Contents

 

(d)        all “general intangibles”, “accounts” and “chattel paper” as defined
in the UCC relating to or constituting any and all of the foregoing; and

 

(e)        all replacements, substitutions or distributions on or proceeds,
payments, Income and profits of, and records (but excluding any financial models
or other proprietary information) and files relating to any and all of any of
the foregoing.

 

Buyer’s security interest in the Collateral shall terminate only upon
termination of Seller’s obligations under this Agreement and the documents
delivered in connection herewith and therewith. Upon such termination, Buyer
shall deliver to Seller such UCC termination statements and other release
documents as may be commercially reasonable and to return the Purchased Loans to
Seller. For purposes of the grant of the security interest pursuant to this
Section 6, this Agreement shall be deemed to constitute a security agreement
under the New York Uniform Commercial Code (the “UCC”). Buyer shall have all of
the rights and may exercise all of the remedies of a secured creditor under the
UCC and the other laws of the State of New York. In furtherance of the
foregoing, (a) Buyer, at Seller’s sole cost and expense, shall cause to be filed
in such locations as may be reasonably necessary to perfect and maintain
perfection and priority of the security interest granted hereby, UCC financing
statements and continuation statements (collectively, the “Filings”), and shall
forward copies of such Filings to Seller upon completion thereof, and (b) Seller
shall from time to time take such further actions as may be reasonably requested
by Buyer to maintain and continue the perfection and priority of the security
interest granted hereby (including marking its records and files to evidence the
interests granted to Buyer hereunder).

 

7.         PAYMENT, TRANSFER AND CUSTODY

 

(a)        On the Purchase Date for each Transaction, ownership of the Purchased
Loans shall be transferred to Buyer or its designee (including the Custodian)
against the simultaneous transfer of the Purchase Price to an account of Seller
specified in the Blocked Account Agreement relating to such Transaction.

 

(b)        On or before each Purchase Date, Seller shall deliver or cause to be
delivered to Buyer or its designee the Custodial Delivery in the form attached
hereto as Exhibit III; provided, that notwithstanding the foregoing, upon
request of Seller, Buyer in its sole discretion may elect to permit Seller to
make such delivery by not later than the third (3rd) Business Day after the
related Purchase Date, so long as Seller causes an Acceptable Attorney to
deliver to Buyer and the Custodian an Attorney’s Bailee Letter on or prior to
such Purchase Date. In connection with each sale, transfer, conveyance and
assignment of a Purchased Loan, on or prior to the Purchase Date with respect to
such Purchased Loan, Seller shall deliver or cause to be delivered and released
the following documents (collectively, the “Purchased Loan File”) pertaining to
such Purchased Loan to the Custodian on or prior to the Purchase Date with
respect to such Purchased Loan (or, pursuant to the proviso in the immediately
preceding sentence, by not later than the third (3rd) Business Day after the
related Purchase Date):

 

27

Table of Contents

 

With respect to each Purchased Loan that is a whole mortgage loan, to the extent
applicable:

  

(i)The original Mortgage Note (or senior Mortgage Note in an “A/B” structure)
bearing all intervening endorsements.

 

(ii)An original or copy of any loan agreement and any guarantee executed in
connection with the Mortgage Note.

 

(iii)An original or copy of the Mortgage with evidence of recordation, or
submission for recordation, from the appropriate governmental recording office
of the jurisdiction where the Mortgaged Property is located.

 

(iv)Originals or copies of all assumption, modification, consolidation or
extension agreements with evidence of recordation, or submission for
recordation, from the appropriate governmental recording office of the
jurisdiction where the Mortgaged Property is located.

 

(v)An original of the Assignment Documents in Blank.

 

(vi)Originals or copies of all intervening assignments of mortgage with evidence
of recordation, or submission for recordation, from the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located.

 

(vii)An original or copy of the attorney’s opinion of title and abstract of
title or the original mortgagee title insurance policy, or if the original
mortgagee title insurance policy has not been issued, the irrevocable marked
commitment to issue the same (or irrevocable signed proforma policy).

 

(viii)An original or copy of any security agreement, chattel mortgage or
equivalent document executed in connection with the Purchased Loan.

 

(ix)An original or copy of the assignment of leases and rents, if any, with
evidence of recordation, or submission for recordation, from the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.

 

(x)Originals or copies of all intervening assignments of assignment of leases
and rents, if any, or copies thereof, with evidence of recordation, or
submission for recordation, from the appropriate governmental recording office
of the jurisdiction where the Mortgaged Property is located.

 

(xi)A copy of the UCC financing statements and all necessary UCC continuation
statements with evidence of filing or submission for filing thereon, and UCC
assignments prepared by Seller in blank, which UCC assignments shall be in form
and substance acceptable for filing.



  

28

Table of Contents

  

(xii)An environmental indemnity agreement (if any).

 

(xiii)A disbursement letter from the Mortgagor to the original mortgagee (if
any).

 

(xiv)Mortgagor’s certificate or title affidavit (if any).

 

(xv)A survey of the Mortgaged Property (if any) as accepted by the title company
for issuance of the Title Policy.

 

(xvi)A copy of the Mortgagor’s opinion of counsel.

 

(xvii)An assignment of permits, contracts and agreements (if any).



 

With respect to each Purchased Loan which is a senior interest in a whole
mortgage loan:

 



(i)the original or a copy of all of the documents described above with respect
to a Purchased Loan which is a whole mortgage loan;

 

(ii)if applicable, an original participation certificate bearing all intervening
endorsements, endorsed “Pay to the order of ______ without recourse” and signed
in the name of the Last Endorsee by an authorized Person;

 

(iii)an original or copy of any participation agreement and an original or copy
of any intercreditor agreement, co–lender agreement and/or servicing agreement
executed in connection with the Purchased Loan; and

 

(iv)the omnibus assignment of Purchased Loan sufficient to transfer to Buyer all
of Seller’s rights, title and interest in and to the Purchased Loan.



 

From time to time, Seller shall forward to the Custodian additional original
documents or additional documents evidencing any assumption, modification,
consolidation or extension of a Purchased Loan approved in accordance with the
terms of this Agreement, and upon receipt of any such other documents, the
Custodian shall hold such other documents as Buyer shall request from time to
time. With respect to any documents which have been delivered or are being
delivered to recording offices for recording and have not been returned to
Seller in time to permit their delivery hereunder at the time required, in lieu
of delivering such original documents, Seller shall deliver to Buyer a true copy
thereof with an officer’s certificate certifying that such copy is a true,
correct and complete copy of the original, which has been transmitted for
recordation. Seller shall deliver such original documents to the Custodian
promptly when they are received. With respect to all of the Purchased Loans
delivered by Seller to Buyer or its designee (including the Custodian), Seller
shall execute an omnibus power of attorney substantially in the form of Exhibit
V attached hereto irrevocably appointing Buyer its attorney-in-fact with full
power to (i) complete and record the Assignment of Mortgage, (ii) complete the
endorsement of the Mortgage Note and (iii) after the occurrence and during the
continuance of an Event of Default, take such other steps as may be reasonably
necessary or desirable to enforce Buyer’s rights against such Purchased Loans
and the related Purchased Loan Files and the Servicing Records. Buyer shall
deposit the Purchased Loan Files representing the Purchased Loans, or direct
that the

 

29

Table of Contents

 

Purchased Loan Files be deposited directly, with the Custodian. The Purchased
Loan Files shall be maintained in accordance with the Custodial Agreement. Any
Purchased Loan Files not delivered to Buyer or its designee (including the
Custodian) are and shall be held in trust by Seller or its designee for the
benefit of Buyer as the owner thereof. Seller or its designee shall maintain a
copy of the Purchased Loan File and the originals of the Purchased Loan File not
delivered to Buyer or its designee. The possession of the Purchased Loan File by
Seller or its designee is at the will of Buyer for the sole purpose of servicing
the related Purchased Loan, and such retention and possession by Seller or its
designee is in a custodial capacity only. Seller or its designee (including the
Custodian) shall release its custody of the Purchased Loan File only in
accordance with written instructions from Buyer, unless such release is required
as incidental to the servicing of the Purchased Loans, is in connection with a
repurchase of any Purchased Loan by Seller or as otherwise required by law.

 

(c)        Unless an Event of Default shall have occurred and be continuing,
subject to Sections 11(f) and 29, all voting and corporate rights with respect
to the Purchased Loans shall be exercised in accordance with Seller’s written
instructions; provided, however, that no such instructions with respect to any
vote or corporate right shall be exercised in a manner which is reasonably
likely to, in Buyer’s good faith business judgment, be inconsistent with or
result in any violation of any provision of the Transaction Documents or any
Requirement of Law. Upon the occurrence and during the continuation of an Event
of Default, Buyer shall be entitled to exercise all voting and corporate rights
with respect to the Purchased Loans without regard to Seller’s instructions.

 

8.         SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED LOANS

 

(a)        Title to all Purchased Loans shall pass to Buyer on the applicable
Purchase Date, and Buyer shall have free and unrestricted use of all Purchased
Loans, subject however, to the terms of this Agreement. Nothing in this
Agreement or any other Transaction Document shall preclude Buyer from engaging
in repurchase transactions with the Purchased Loans or otherwise selling,
transferring, pledging, repledging, hypothecating, or rehypothecating the
Purchased Loans, but no such transaction shall relieve Buyer of its obligations
to transfer the Purchased Loans to Seller pursuant to Section 3 of this
Agreement or of Buyer’s obligation to credit or pay Income to, or apply Income
to the obligations of, Seller pursuant to Section 5 hereof.

 

(b)        Nothing contained in this Agreement or any other Transaction Document
shall obligate Buyer to segregate any Purchased Loans delivered to Buyer by
Seller. Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, no Purchased Loan shall remain in the custody of Seller or
an Affiliate of Seller.

 

9.         [INTENTIONALLY OMITTED]

 

10.       REPRESENTATIONS

 

(a)        Each of Buyer and Seller represents and warrants to the other that
(i) it is duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as

 

30

Table of Contents

 

principal (or, if agreed in writing, in the form of an annex hereto or
otherwise, in advance of any Transaction by the other party hereto, as agent for
a disclosed principal), (iii) the person signing this Agreement on its behalf is
duly authorized to do so on its behalf (or on behalf of any such disclosed
principal), (iv) it has obtained all authorizations of any governmental body
required in connection with this Agreement and the Transactions hereunder and
such authorizations are in full force and effect and (v) the execution, delivery
and performance of this Agreement and the Transactions hereunder will not
violate any law, ordinance or rule applicable to it or its organizational
documents or any agreement by which it is bound or by which any of its assets
are affected.

 

(b)        In addition to the representations and warranties in subsection (a)
above, Seller represents and warrants to Buyer that as of the Purchase Date for
the purchase of any Purchased Loans by Buyer from Seller and any Transaction
thereunder and as of the date of this Agreement and at all times while this
Agreement and any Transaction thereunder is in full force and effect:

  

(i)Organization. Seller is duly formed, validly existing and in good standing
under the laws and regulations of the state of Seller’s formation and is duly
licensed, qualified, and in good standing in every state where such licensing or
qualification is necessary for the transaction of Seller’s business. Seller has
the power to own and hold the assets it purports to own and hold, and to carry
on its business as now being conducted and proposed to be conducted, and has the
power to execute, deliver, and perform its obligations under this Agreement and
the other Transaction Documents.

 

(ii)Due Execution; Enforceability. The Transaction Documents have been or will
be duly executed and delivered by Seller, for good and valuable consideration.
The Transaction Documents constitute the legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms
subject to bankruptcy, insolvency, and other limitations on creditors’ rights
generally and to equitable principles.

 

(iii)Non-Contravention. Neither the execution and delivery of the Transaction
Documents, nor consummation by Seller of the transactions contemplated by the
Transaction Documents (or any of them), nor compliance by Seller with the terms,
conditions and provisions of the Transaction Documents (or any of them) will
conflict with or result in a breach of any of the terms or provisions of (i) the
organizational documents of Seller, (ii) any contractual obligation to which
Seller is now a party or the rights under which have been assigned to Seller or
the obligations under which have been assumed by Seller or to which the assets
of Seller are subject or constitute a default thereunder, or result thereunder
in the creation or imposition of any lien upon any of the assets of Seller,
other than pursuant to the Transaction Documents, (iii) any judgment or order,
writ, injunction, decree or demand of any court applicable to Seller, or (iv)
any applicable Requirement of Law, in the case of clauses (ii)-(iv) above, to
the extent that such conflict or breach would have a Material Adverse



 

31

Table of Contents

  

Effect. Seller has all necessary licenses, permits and other consents from
Governmental Authorities necessary to acquire, own and sell the Purchased Loans
and for the performance of its obligations under the Transaction Documents.

 

(iv)Litigation; Requirements of Law. Except as disclosed in writing to Buyer,
there is no action, suit, proceeding, investigation, or arbitration pending or,
to the best knowledge of Seller, threatened against Seller or any of its assets,
nor is there any action, suit, proceeding, investigation, or arbitration pending
or, to the best knowledge of Seller, threatened against Seller which is
reasonably likely to have a Material Adverse Effect. Seller is in compliance in
all material respects with all Requirements of Law. Seller is not in default in
any material respect with respect to any judgment, order, writ, injunction,
decree, rule or regulation of any arbitrator or Governmental Authority.

 

(v)No Broker. Seller has not dealt with any broker, investment banker, agent, or
other Person (other than Buyer or an Affiliate of Buyer) who may be entitled to
any commission or compensation in connection with the sale of Purchased Loans
pursuant to any of the Transaction Documents.

 

(vi)Good Title to Purchased Loans. Immediately prior to the purchase of any
Purchased Loans by Buyer from Seller, such Purchased Loans are free and clear of
any lien, encumbrance or impediment to transfer (including any “adverse claim”
as defined in Section 8-102(a)(1) of the UCC), and Seller is the record and
beneficial owner of and has good and marketable title to and the right to sell
and transfer such Purchased Loans to Buyer and, upon transfer of such Purchased
Loans to Buyer, Buyer shall be the owner of such Purchased Loans free of any
adverse claim, subject to the rights of Seller pursuant to the terms of this
Agreement. In the event the related Transaction is recharacterized as a secured
financing of the Purchased Loans, the provisions of this Agreement are effective
to create in favor of Buyer a valid security interest in all rights, title and
interest of Seller in, to and under the Collateral and Buyer shall have a valid,
perfected first priority security interest in the Purchased Loans.

 

(vii)No Default. No Default or Event of Default exists under or with respect to
the Transaction Documents.

 

(viii)Representations and Warranties Regarding Purchased Loans; Delivery of
Purchased Loan File. Seller represents and warrants to Buyer that each Purchased
Loan sold in a Transaction hereunder, as of each Purchase Date for a Transaction
conforms to the applicable representations and warranties set forth in Exhibit
VI attached hereto in all material respects, except as disclosed to Buyer in
writing. With respect to each Purchased Loan, the Mortgage Note, the Mortgage,
the Assignment of Mortgage and any other documents required to be delivered
under this Agreement and



  

32

Table of Contents

 



the Custodial Agreement for such Purchased Loan have been delivered to Buyer or
the Custodian on its behalf (or shall be delivered in accordance with the time
periods set forth herein).

 

(ix)Adequate Capitalization; No Fraudulent Transfer. Seller has adequate capital
for the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations. Seller is
generally able to pay, and as of the date hereof is paying, its debts as they
come due. Seller has not become, or is not presently, financially insolvent nor
will Seller be made insolvent by virtue of Seller’s execution of or performance
under any of the Transaction Documents within the meaning of the bankruptcy laws
or the insolvency laws of any jurisdiction. Seller does not intend to, and does
not believe that it will, incur debts beyond its ability to pay such debts as
they mature, taking into account the timing of and amounts of cash anticipated
to be received by it and the timing of the amounts of cash anticipated to be
payable on or in respect of its debt. Seller has not entered into any
Transaction Document or any Transaction pursuant thereto in contemplation of
insolvency or with intent to hinder, delay or defraud any creditor.

 

(x)Consents. No consent, approval or other action of, or filing by Seller with,
any Governmental Authority or any other Person is required to authorize, or is
otherwise required in connection with, the execution, delivery and performance
of any of the Transaction Documents (other than consents, approvals and filings
that have been obtained or made, as applicable).

 

(xi)Members. Seller does not have any members other than the Operating
Partnership.

 

(xii)Organizational Documents. Seller has delivered to Buyer certified copies of
its organizational documents, together with all amendments thereto, if any.

 

(xiii)No Encumbrances. Except to the extent expressly set forth in this
Agreement, there are (i) no outstanding rights, options, warrants or agreements
on the part of Seller for a purchase, sale or issuance, in connection with the
Purchased Loans, (ii) no agreements on the part of Seller to issue, sell or
distribute the Purchased Loans, and (iii) no obligations on the part of Seller
(contingent or otherwise) to purchase, redeem or otherwise acquire any
securities or any interest therein or to pay any dividend or make any
distribution in respect of the Purchased Loans.

 

(xiv)Federal Regulations. Seller is not (A) required to register as an
“investment company,” or a company “controlled by an investment company,” within
the meaning of the Investment Company Act of 1940, as amended, or (B) a “holding
company,” or a “subsidiary company of a holding company,” or an “affiliate” of
either a “holding company” or a



  

33

Table of Contents

  

“subsidiary company of a holding company,” as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended.

 

(xv)Taxes. Seller, Operating Partnership and Guarantor have filed or caused to
be filed all tax returns which would be delinquent if they had not been filed on
or before the date hereof and have paid all taxes shown to be due and payable on
or before the date hereof on such returns or on any assessments made against it
or any of its respective property and all other taxes, fees or other charges
imposed on it and any of its respective assets by any Governmental Authority
except for any such taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided in accordance with GAAP; no tax liens have been
filed against any of its or its respective assets and no claims are being
asserted with respect to any such taxes, fees or other charges.

 

(xvi)ERISA. Seller does not have any Plans or any ERISA Affiliates and makes no
contributions to any Plans or any Multiemployer Plans.

 

(xvii)Judgments/Bankruptcy. Except as disclosed in writing to Buyer, there are
no judgments against Seller, Operating Partnership or the Guarantor unsatisfied
of record or docketed in any court located in the United States of America. No
Act of Insolvency has ever occurred with respect to Seller, Operating
Partnership or Guarantor.

 

(xviii)Full and Accurate Disclosure. No information contained in the Transaction
Documents, or any written statement furnished by Seller, Operating Partnership
or Guarantor pursuant to the terms of the Transaction Documents, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained herein or therein not misleading in light of
the circumstances under which they were made.

 

(xix)Financial Information. All financial data concerning Seller, Operating
Partnership and Guarantor that has been delivered by or on behalf of Seller to
Buyer is true, complete and correct in all material respects and, other than the
financial models and projections with respect to which GAAP is inapplicable, has
been prepared in accordance with GAAP. To the actual knowledge of Seller, all
financial data concerning the Purchased Loans that has been delivered by or on
behalf of Seller to Buyer is true, complete and correct in all material
respects. Since the delivery of such data, except as otherwise disclosed in
writing to Buyer, there has been no change in the financial position of Seller,
Operating Partnership and Guarantor or in the operations of Seller, Operating
Partnership and Guarantor or, to the actual knowledge of Seller, the financial
position of the Purchased Loans, which change is reasonably likely to have in a
Material Adverse Effect.



 

34

Table of Contents

  

(xx)Notice Address; Jurisdiction of Organization. On the date of this Agreement,
Seller’s address for notices is located at c/o NorthStar Realty Finance Corp.,
399 Park Avenue, 18th Floor, New York, New York 10022. Seller’s jurisdiction of
organization is Delaware. The location where Seller keeps its books and records,
including all computer tapes and records relating to the Collateral, is its
notice address.

 

(xxi)Sanctioned Entity. Neither Seller nor any Affiliate of Seller (a) is an
“enemy” or an “ally of the enemy” as defined in the Trading with the Enemy Act,
(b) is in violation of any Anti-Terrorism Laws, (c) is a blocked person
described in Section 1 of Executive Order 13224 or to its knowledge engages in
any dealings or transactions or is otherwise associated with any such blocked
person, (d) is in violation of any country or list based economic and trade
sanction administered and enforced by the Office of Foreign Assets Control,
(e) is a Sanctioned Entity, (f) has more than 10% of its assets located in
Sanctioned Entities, or (g) derives more than 10% of its operating income from
investments in or transactions with Sanctioned Entities. The proceeds of any
Transaction have not been and will not be used to fund any operations in,
finance any investments or activities in or make any payments to a Sanctioned
Entity.



 

11.       NEGATIVE COVENANTS OF SELLER

 

On and as of the date hereof and until this Agreement is no longer in force with
respect to any Transaction, Seller shall not without the prior written consent
of Buyer:

 

(a)        take any action which would directly or indirectly impair or
adversely affect Buyer’s title to the Purchased Loans;

 

(b)        transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in the Purchased Loans (or any of them) to any Person other than Buyer,
or engage in repurchase transactions or similar transactions with respect to the
Purchased Loans (or any of them) with any Person other than Buyer, unless and
until such Purchased Loans are repurchased by Seller in accordance with this
Agreement;

 

(c)        create, incur or permit to exist any lien, encumbrance or security
interest in or on the Purchased Loans, except as described in Section 6 of this
Agreement;

 

(d)        create, incur or permit to exist any lien, encumbrance or security
interest in or on any of the other Collateral subject to the security interest
granted by Seller pursuant to Section 6 of this Agreement;

 

(e)        modify or terminate any of the organizational documents of Seller
(except Buyer shall not unreasonably withhold or delay any request for a consent
to such modification to the organizational documents (excluding the special
purpose entity provisions));

 

35

Table of Contents

 

(f)         consent or assent to any amendment or supplement to, or termination
of, any note, loan agreement, mortgage or guaranty relating to the Purchased
Loans or other material agreement or instrument relating to the Purchased Loans
(other than Permitted Purchased Loan Modifications), unless and until such
Purchased Loans are repurchased by Seller in accordance with this Agreement
(except Buyer shall not unreasonably withhold or delay any request for a consent
to a Significant Purchased Loan Modification);

 

(g)        admit any additional members in Seller, or permit the sole member of
Seller to assign or transfer all or any portion of its membership interest in
Seller;

 

(h)        after the occurrence and during the continuation of an Event of
Default, make any distribution, payment on account of, or set apart assets for,
a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of any Capital Stock of Seller, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of Seller
(unless the same is necessary for Guarantor to maintain its status as a real
estate investment trust (REIT) under the Code).

 

12.       AFFIRMATIVE COVENANTS OF SELLER

 

(a)        Seller shall promptly notify Buyer of any material adverse change in
its business operations and/or financial condition; provided, however, that
nothing in this Section 12 shall relieve Seller of its obligations under this
Agreement.

 

(b)        Seller shall provide Buyer with copies of such documents as Buyer may
reasonably request evidencing the truthfulness of the representations set forth
in Section 10.

 

(c)        Seller (1) shall defend the right, title and interest of Buyer in and
to the Collateral against, and take such other action as is necessary to remove,
the Liens, security interests, claims and demands of all Persons (other than
security interests by or through Buyer) and (2) shall, at Buyer’s reasonable
request, take all action necessary to ensure that Buyer will have a first
priority security interest in the Purchased Loans subject to any of the
Transactions in the event such Transactions are recharacterized as secured
financings.

 

(d)        Seller shall notify Buyer and the Depository of the occurrence of any
Default or Event of Default with respect to Seller as soon as possible but in no
event later than the second (2nd) Business Day after obtaining actual knowledge
of such event. Buyer acknowledges and agrees that the representations and
warranties with respect to each individual Purchased Loan set forth on Exhibit
VI attached hereto shall be made by Seller only on the related Purchase Date for
such Purchased Loan. Notwithstanding the foregoing, Seller shall disclose to
Buyer any such representation and warranty with respect to each individual
Purchased Loan set forth on Exhibit VI attached hereto regarding which it has
knowledge that such representation and warranty shall no longer be true and
correct in any material respect after the related Purchase Date or which could
no longer be made on a subsequent date after such Purchase Date (except to the
extent such untrue representation and warranty was disclosed to Buyer as an
exception to the representations and warranties with respect to such Purchased
Loan made on the related

 

36

Table of Contents

 

Purchase Date and was accepted by Buyer in connection with the approval of such
Purchased Loan for inclusion in a Transaction).

 

(e)        With respect to each fixed rate Purchased Loan, Seller shall enter
into Hedging Transactions pursuant to a hedging strategy acceptable to Buyer in
Buyer’s good faith business judgment and pledge such Hedging Transactions to
Buyer as Collateral (including, without limitation, to the extent such Hedging
Transactions are entered into with a party other than Buyer, delivering a
collateral assignment of such Hedging Transactions in form and substance
acceptable to Buyer). Seller acknowledges Buyer will mark to market such Hedging
Transactions from time to time in accordance with and subject to the terms of
this Agreement.

 

(f)         Seller shall promptly (and in any event not later than three (3)
Business Days following receipt) deliver to Buyer (i) any written notice of the
occurrence of an event of default received by Seller pursuant to the Purchased
Loan Documents and (ii) any other information with respect to the Purchased
Loans as may be reasonably requested by Buyer from time to time.

 

(g)        Seller will permit Buyer or its designated representative to inspect
Seller’s records with respect to the Collateral and the conduct and operation of
its business related thereto upon reasonable prior written notice from Buyer or
its designated representative, at such reasonable times and with reasonable
frequency, and to make copies of extracts of any and all thereof, subject to the
terms of any confidentiality agreement between Buyer and Seller, and if no such
confidentiality agreement then exists between Buyer and Seller, Buyer and Seller
shall act in accordance with customary market standards regarding
confidentiality. Buyer shall act in a commercially reasonable manner in
requesting and conducting any inspection relating to the conduct and operation
of Seller’s business.

 

(h)        At any time from time to time upon the reasonable request of Buyer,
at the sole expense of Seller, Seller will promptly and duly execute and deliver
such further instruments and documents and take such further actions as Buyer
may reasonably request for the purposes of obtaining or preserving the full
benefits of this Agreement including the first priority security interest
granted hereunder and of the rights and powers herein granted (including, among
other things, filing such UCC financing statements as Buyer may reasonably
request). If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any promissory note, other instrument
or chattel paper, such note, instrument or chattel paper shall be immediately
delivered to Buyer, duly endorsed in a manner reasonably satisfactory to Buyer,
to be held as Collateral pursuant to this Agreement, and the documents delivered
in connection herewith.

 

(i)         Seller shall provide Buyer with the following financial and
reporting information:

  

(i)Within 45 days after the last day of each of the first three fiscal quarters
in any fiscal year, Guarantor’s and Seller’s unaudited consolidated balance
sheets as of the end of such quarter, in each case certified as being true and
correct by an officer’s certificate;

 

(ii)Within 90 days after the last day of its fiscal year, Guarantor’s audited
and Seller’s unaudited (or, if generated by Seller, Seller’s audited)



 

37

Table of Contents

 



consolidated statements of income and statements of changes in cash flow for
such year and balance sheets as of the end of such year, in each case presented
fairly in accordance with GAAP, and accompanied, in the case of Guarantor, by an
unqualified report of a nationally recognized independent certified public
accounting firm or any other accounting firm consented to by Buyer in its
reasonable discretion;

 

(iii)Within 30 days after the last day of each calendar month, any and all
property level financial information (including, without limitation, operating
and financial statements) with respect to the Purchased Loans that was received
during the preceding calendar month and is in the possession of Seller or an
Affiliate, including, without limitation, rent rolls and income statements;

 

(iv)Within 45 days after the last day of each calendar quarter in any fiscal
year, an officer’s certificate from Seller addressed to Buyer certifying that,
as of such calendar month, (x) Seller and Guarantor are in compliance in all
material respects with all of the terms and requirements of this Agreement, (y)
Guarantor is in compliance with the financial covenants set forth in the
Guaranty (including therein detailed calculations demonstrating such compliance)
and (z) no Event of Default exists; and

 

(v)With respect to the Purchased Loans and related Mortgaged Properties: (x)
within 30 days after the last day of each calendar month, Seller’s monthly
operations report covering occupancy, collections, delinquencies, losses,
recoveries, cash flows and such other property level information as may
reasonably be requested by Buyer and (y) within 30 days after the last day of
each calendar quarter in any fiscal year, an asset management report prepared by
Seller or Guarantor.



 

Notwithstanding the foregoing, the requirement to deliver financial statements
will be satisfied at any such time as such financial statements are publicly
posted on the official web site of the Guarantor or appropriately filed with the
United States Securities and Exchange Commission.

 

(j)         Seller shall at all times comply in all material respects with all
laws, ordinances, rules and regulations of any federal, state, municipal or
other public authority having jurisdiction over Seller or any of its assets and
Seller shall do or cause to be done all things reasonably necessary to preserve
and maintain in full force and effect its legal existence, and all licenses
material to its business.

 

(k)        Seller shall at all times keep proper books of records and accounts
in which full, true and correct entries shall be made of its transactions in
accordance with GAAP and set aside on its books from its earnings for each
fiscal year all such proper reserves in accordance with GAAP.

 

(l)         Seller shall observe, perform and satisfy all the terms, provisions
and covenants required to be observed, performed or satisfied by it, and shall
pay when due all costs, fees and

 

38

Table of Contents

 

expenses required to be paid by it, under the Transaction Documents. Seller
shall pay and discharge all taxes, levies, liens and other charges on its assets
and on the Collateral that, in each case, in any manner would create any lien or
charge upon the Collateral, except for any such taxes as are being appropriately
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been provided, in all material respects,
in accordance with GAAP.

 

(m)       Seller will maintain records with respect to the Collateral and the
conduct and operation of its business with no less a degree of prudence than if
the Collateral were held by Seller for its own account and will furnish Buyer,
upon reasonable request by Buyer or its designated representative, with
reasonable information reasonably obtainable by Seller with respect to the
Collateral and the conduct and operation of its business.

 

(n)        Seller shall provide Buyer with reasonable access to operating
statements, the occupancy status and other property level information, with
respect to the Mortgaged Properties, plus any such additional reports (in each
case, to the extent in Seller’s possession) as Buyer may reasonably request.

 

13.       SINGLE-PURPOSE ENTITY

 

Seller hereby represents and warrants to Buyer, and covenants with Buyer, that
as of the date hereof and so long as any of the Transaction Documents shall
remain in effect:

 

(a)        It is and intends to remain solvent and it has paid and shall pay its
debts and liabilities (including employment and overhead expenses) from its own
assets as the same shall become due; provided, that it is understood and agreed
that nothing contained in this Section 13 or elsewhere in this Agreement shall
obligate the direct or indirect owners of Seller to make capital contributions
to Seller from time to time to enable Seller to meet its obligations under this
Agreement.

 

(b)        It has complied and will comply with the provisions of its
organizational documents.

 

(c)        It has done or caused to be done and will, to the extent under its
control, do all things necessary to observe corporate formalities and to
preserve its existence.

 

(d)        It has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates,
its members and any other Person, and it will file its own tax returns, if any,
which are required by law (except to the extent consolidation is required under
GAAP or as a matter of law).

 

(e)        It has been, is and will be, and at all times will hold itself out to
the public as, a legal entity separate and distinct from any other entity
(including any Affiliate), shall correct any known misunderstanding regarding
its status as a separate entity, shall conduct business in its own name, shall
not identify itself or any of its Affiliates as a division or part of the other,
shall maintain and utilize separate stationery, invoices and checks, and
allocate fairly and reasonably any overhead for shared office space and for
services performed by an employee of an Affiliate.

 

39

Table of Contents

 

(f)         It has not owned and will not own any property or any other assets
other than Purchased Loans, cash and its interest under any associated Hedging
Transactions.

 

(g)        It has not engaged and will not engage in any business other than the
acquisition, origination, ownership, financing and disposition of Purchased
Loans in accordance with the applicable provisions of the Transaction Documents.

 

(h)        It has not entered into, and will not enter into, any contract or
agreement with any of its Affiliates, except upon terms and conditions that are
substantially similar to those that would be available on an arm’s-length basis
with Persons other than such Affiliate.

 

(i)         It has not incurred and will not incur any indebtedness or
obligation, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation), other than (A) obligations under the
Transaction Documents and (B) unsecured trade payables, in an aggregate amount
not to exceed $500,000 at any one time outstanding, incurred in the ordinary
course of acquiring, owning, financing and disposing of Purchased Loans;
provided, however, that any such trade payables incurred by Seller shall be paid
within 60 days of the date incurred.

 

(j)         It has not made and will not make any loans or advances to any other
Person, except as permitted under this Agreement, and shall not acquire
obligations or securities of any member or any Affiliate of any member or any
other Person.

 

(k)        It will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations; provided, that it is understood and agreed
that nothing contained in this Section 13 or elsewhere in this Agreement shall
obligate the direct or indirect owners of Seller to make capital contributions
to Seller from time to time to enable Seller to meet its obligations under this
Agreement.

 

(l)         It shall not seek its dissolution, liquidation or winding up, in
whole or in part, or suffer any Change of Control or consolidation or merger
with respect to Seller.

 

(m)       It will not commingle its funds and other assets with those of any of
its Affiliates or any other Person.

 

(n)        It has maintained and will maintain its assets in such a manner that
it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any of its Affiliates or any other Person.

 

(o)        It has not held and will not hold itself out to be responsible for
the debts or obligations of any other Person.

 

(p)        Seller shall not take any of the following actions without the
affirmative vote of the Independent Director: (i) permit its members to dissolve
or liquidate Seller, in whole or in part; (ii) consolidate or merge with or into
any other entity or convey or transfer all or substantially all of its
properties and assets to any entity; or (iii) institute any proceeding to be
adjudicated as bankrupt or insolvent, or consent to the institution of
bankruptcy or insolvency

 

40

Table of Contents

 

proceedings against it, or file a petition or answer or consent seeking
reorganization or relief under the Bankruptcy Code, or effect any similar
procedure under any similar law, or consent to the filing of any such petition
or to the appointment of a receiver, rehabilitator, conservator, liquidator,
assignee, trustee or sequestrator (or other similar official) of Seller or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, or make an assignment for the benefit of creditors, or admit in
writing its inability to pay its debts generally as they become due, or take any
action in furtherance of any of the foregoing.

 

(q)        It has no liabilities, contingent or otherwise, other than those
normal and incidental to the acquisition, origination, ownership, financing and
disposition of Purchased Loans.

 

(r)         It has conducted and shall conduct its business consistent with the
requirements of being a Single-Purpose Entity.

 

(s)         It shall not maintain any employees.

 

(t)         It shall at all times maintain at least one Independent Director.
For so long as Seller’s obligations under this Agreement and the other
Transaction Documents are outstanding, Seller shall not take any of the actions
contemplated by Section 13(p) above (including when applicable without the
affirmative vote of such Independent Director).

 

14.       EVENTS OF DEFAULT; REMEDIES

 

(a)        After the occurrence and during the continuance of an Event of
Default, Seller hereby appoints Buyer as attorney-in-fact of Seller for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing or endorsing any instruments that Buyer may deem necessary or
advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. With respect to
each Transaction, each of the following clauses (i) through (xviii) shall be an
Event of Default under this Agreement:

 



(i)Seller fails to repurchase the Purchased Loans upon the applicable Repurchase
Date;

 

(ii)Seller fails to comply in all material respects with Section 4 hereof;

 

(iii)an Act of Insolvency occurs with respect to Seller, Operating Partnership,
Guarantor or Manager;

 

(iv)Seller, Operating Partnership or Guarantor makes a public disclosure or
otherwise admits in writing that it is not Solvent or is not able or not willing
to perform any of its obligations hereunder or under any other agreement to
which it is a party;

 

(v)either (A) the Transaction Documents shall for any reason not cause, or shall
cease to cause, Buyer to be the owner free of any adverse claim of any of the
Purchased Loans, or (B) if a Transaction is recharacterized as a



 

41

Table of Contents

  

secured financing, the Transaction Documents with respect to any Transaction
shall for any reason cease to create a valid first priority security interest in
favor of Buyer in any of the Purchased Loans (in each case, other than due to
the act or omission of Buyer);

 

(vi)if an event occurs which would constitute (a) an “event of default” under
any Hedging Transaction or (b) a “termination event” or an “additional
termination event” under any Hedging Transaction (and, in the case of this
clause (b), Seller has failed to meet its obligation to pay the Early
Termination Amount, if any, pursuant to the terms of such Hedging Transaction);

 

(vii)failure of Buyer to receive within one (1) Business Day after any
Remittance Date the accreted value of the Price Differential (less any amount of
such Price Differential previously paid by Seller to Buyer);

 

(viii)failure of Seller to make any other payment owing to Buyer which has
become due, whether by acceleration or otherwise under the terms of this
Agreement which failure is not remedied within the applicable period (in the
case of a failure pursuant to Section 4) or three (3) Business Days (in the case
of any other such failure);

 

(ix)any governmental, regulatory, or self-regulatory authority shall have
removed, suspended or terminated the material rights, privileges, or operations
of Seller, Operating Partnership, Guarantor or Manager;

 

(x)a Change of Control shall have occurred;

 

(xi)any representation made by Seller, Operating Partnership or Guarantor in any
Transaction Document shall have been incorrect or untrue in any material respect
when made or repeated or deemed to have been made or repeated (other than the
representations and warranties set forth in Section 10(b)(viii) of this
Agreement made by Seller, which shall not be considered an Event of Default if
incorrect or untrue in any material respect and which incorrect or untrue
representation shall be solely used by Buyer as a basis to adjust the Market
Value of the applicable Purchased Loan and to make determinations pursuant to
Section 4(a) of this Agreement; provided further Seller shall not have made any
such representation with actual knowledge that it was materially incorrect or
untrue at the time made) and such representation breach continues unremedied for
ten (10) Business Days after the earlier of receipt of notice thereof from Buyer
or the discovery of such failure by the applicable Person;

 

(xii)Guarantor shall fail to observe any of the financial covenants set forth in
the Guaranty or shall have defaulted or failed to perform under the Guaranty in
any material respect;



  

42

Table of Contents

  

(xiii)a final non-appealable judgment by any competent court in the United
States of America having jurisdiction over Seller for the payment of money in an
amount greater than $100,000 (in the case of Seller) or $5,000,000 (in the case
of the Operating Partnership or Guarantor) shall have been rendered against
Seller, Operating Partnership or Guarantor, unless execution of such judgment is
stayed by the posting of cash or a bond or other collateral acceptable to Buyer
in the amount of the judgment or otherwise is discharged (or provision is made
for such discharge);

 

(xiv)Seller, Operating Partnership or Guarantor shall have defaulted or failed
to perform under any note, indenture, loan agreement, guaranty, swap agreement
or any other contract, agreement or transaction to which it is a party, which
default (A) involves the failure to pay a monetary obligation in excess of
$100,000 (in the case of Seller) or $5,000,000 (in the case of Operating
Partnership or Guarantor), or (B) permits the acceleration of the maturity of
obligations in excess of $100,000 (in the case of Seller) or $5,000,000 (in the
case of Operating Partnership or Guarantor) by any other party to or beneficiary
of such note, indenture, loan agreement, guaranty, swap agreement or other
contract agreement or transaction; provided, however, that any such default,
failure to perform or breach shall not constitute an Event of Default if Seller,
Operating Partnership or Guarantor cures such default, failure to perform or
breach, as the case may be, within the grace notice and/or cure period, if any,
provided under the applicable agreement;

 

(xv)Seller shall fail to maintain on deposit in the Liquidity Reserve Account at
least the Required Liquidity Amount;

 

(xvi)Manager resigns or is removed, terminated or otherwise no longer serves or
is unable to serve as the asset manager and investment advisor of Guarantor
pursuant to that certain Asset Management Agreement or Manager is in material
breach of its duties or obligations under the Asset Management Agreement beyond
any applicable notice and cure period and such Manager is not replaced with a
successor manager reasonably acceptable to Buyer pursuant to an Asset Management
Agreement acceptable to Buyer in its reasonable discretion within 60 days;

 

(xvii)any condition or circumstance shall exist which causes, constitutes or
could reasonably be expected to cause or constitute a Material Adverse Effect;
or

 

(xviii)if Seller or Guarantor shall breach or fail to perform any of the terms,
agreements, conditions, covenants or obligations applicable to such Person under
this Agreement, any other Transaction Document or any Purchased Loan Document to
which such Person is a party, other than as specifically otherwise referred to
in this definition of “Event of Default”, and such breach or failure to perform
is not remedied within twenty (20) Business



 

43

Table of Contents

 

Days after written notice thereof to Seller from the applicable party or its
successors or assigns (each of (i) through (xviii), an “Event of Default”).

 

(b)        If an Event of Default shall occur and be continuing, the following
rights and remedies shall be available to Buyer:

  

(i)At the option of Buyer, exercised by written notice to Seller (which option
shall be deemed to have been exercised, even if no notice is given, immediately
upon the occurrence of an Act of Insolvency), the Repurchase Date for each
Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (the date on which such option is exercised or deemed to
have been exercised being referred to hereinafter as the “Accelerated Repurchase
Date”).

 

(ii)If Buyer exercises or is deemed to have exercised the option referred to in
Section 14(b)(i) of this Agreement:

 

(A)Seller’s obligations hereunder to repurchase all Purchased Loans shall become
immediately due and payable on and as of the Accelerated Repurchase Date; and

 

(B)to the extent permitted by applicable law, the Repurchase Price with respect
to each Transaction (determined as of the Accelerated Repurchase Date) shall be
increased by the aggregate amount obtained by daily application of, on a 360 day
per year basis for the actual number of days during the period from and
including the Accelerated Repurchase Date to but excluding the date of payment
of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the outstanding Purchase Price for such
Transaction (decreased by (I) any amounts actually remitted to Buyer by the
Depository or Seller from time to time pursuant to Sections 4 or 5 of this
Agreement and applied to such Repurchase Price, and (II) any amounts applied to
the Repurchase Price pursuant to Section 14(b)(iii) of this Agreement); and

 

(C)the Custodian shall, upon the request of Buyer, deliver to Buyer all
instruments, certificates and other documents then held by the Custodian
relating to the Purchased Loans.

 

(iii)Upon the occurrence of an Event of Default with respect to Seller, Buyer
may, upon giving prior notice to Seller, (A) immediately sell, at a public or
private sale in a commercially reasonable manner and at such price or prices as
Buyer may reasonably deem satisfactory any or all of the Purchased Loans or (B)
in its sole discretion elect, in lieu of selling all or a portion of such
Purchased Loans, to give Seller credit for such Purchased Loans in an amount
equal to the market value of such Purchased Loans as determined by Buyer in its
sole discretion against the aggregate unpaid



 

44

Table of Contents

  

Repurchase Price for such Purchased Loans and any other amounts owing by Seller
under the Transaction Documents. The proceeds of any disposition of Purchased
Loans effected pursuant to this Section 14(b)(iii) shall be applied, (v) first,
to the actual, out-of-pocket costs and expenses reasonably incurred by Buyer in
connection with Seller’s default; (w) second, the amount, if any, payable by
Seller in the event any Hedging Transactions related to such Purchased Loans are
being terminated; (x) third, to the Repurchase Price; (y) fourth, to any other
outstanding obligation of Seller to Buyer or its Affiliates pursuant to this
Agreement; and (z) fifth, to pay the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

(iv)The parties recognize that it may not be possible to purchase or sell all of
the Purchased Loans on a particular Business Day, or in a transaction with the
same purchaser, or in the same manner because the market for such Purchased
Loans may not be liquid. In view of the nature of the Purchased Loans, the
parties agree that liquidation of a Transaction or the Purchased Loans does not
require a public purchase or sale and that a good faith private purchase or sale
shall be deemed to have been made in a commercially reasonable manner.
Accordingly, Buyer may elect, in its sole discretion, the time and manner of
liquidating any Purchased Loans, and nothing contained herein shall (A) obligate
Buyer to liquidate any Purchased Loans on the occurrence and during the
continuance of an Event of Default or to liquidate all of the Purchased Loans in
the same manner or on the same Business Day or (B) constitute a waiver of any
right or remedy of Buyer.

 

(v)Seller shall be liable to Buyer for (A) the amount of all actual
out-of-pocket expenses, including reasonable legal fees and expenses, actually
incurred by Buyer in connection with or as a consequence of an Event of Default
with respect to Seller, (B) all actual costs incurred in connection with the
termination of Hedging Transactions, and (C) any other actual loss, damage, cost
or expense directly arising or resulting from the occurrence of an Event of
Default with respect to Seller.

 

(vi)Buyer shall have, in addition to its rights and remedies under the
Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign, and local laws (including, without limitation, if the
Transactions are recharacterized as secured financings, the rights and remedies
of a secured party under the UCC of the State of New York, to the extent that
the UCC is applicable, and the right to offset any mutual debt and claim), in
equity, and under any other agreement between Buyer and Seller. Without limiting
the generality of the foregoing, Buyer shall be entitled to set off the proceeds
of the liquidation of the Purchased Loans against all of Seller’s obligations to
Buyer pursuant to this Agreement, whether or not such obligations are then due,
without prejudice to Buyer’s right to recover any deficiency.



  

45

Table of Contents

  

(vii)Subject to the notice and grace periods set forth herein, Buyer may
exercise any or all of the remedies available to Buyer immediately upon the
occurrence of an Event of Default (other than with respect to Buyer) and at any
time during the continuance thereof. All rights and remedies arising under the
Transaction Documents, as amended from time to time, are cumulative and not
exclusive of any other rights or remedies which Buyer may have.

 

(viii)Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives any defenses Seller might
otherwise have to require Buyer to enforce its rights by judicial process.
Seller also waives any defense Seller might otherwise have arising from the use
of nonjudicial process, disposition of any or all of the Purchased Loans, or
from any other election of remedies. Seller recognizes that nonjudicial remedies
are consistent with the usages of the trade, are responsive to commercial
necessity and are the result of a bargain at arm’s length.

 

(ix)Upon the designation of any Accelerated Repurchase Date, Buyer may, without
prior notice to Seller, set off any sum or obligation (whether or not arising
under this Agreement, whether matured or unmatured, whether or not contingent
and irrespective of the currency, place of payment or booking office of the sum
or obligation) owed by Seller to Buyer or any Affiliate of Buyer against any sum
or obligation (whether or not arising under this Agreement, whether matured or
unmatured, whether or not contingent and irrespective of the currency, place of
payment or booking office of the sum or obligation) owed by Buyer or any
Affiliate of Buyer to Seller. Buyer will give written notice to the other party
of any set off effected under this Section 14(b)(ix). If a sum or obligation is
unascertained, Buyer may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 14(b)(ix) shall be
effective to create a charge or other security interest. This Section 14(b)(ix)
shall be without prejudice and in addition to any right of set-off, combination
of accounts, lien or other rights to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).



  

15.       SINGLE AGREEMENT

 

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of

 

46

Table of Contents

 

any Transaction against obligations owing to them in respect of any other
Transactions hereunder and (iii) that payments, deliveries and other transfers
made by either of them in respect of any Transaction shall be deemed to have
been made in consideration of payments, deliveries and other transfers in
respect of any other Transactions hereunder, and the obligations to make any
such payments, deliveries and other transfers may be applied against each other
and netted.

 

16.       RECORDING OF COMMUNICATIONS

 

EACH OF BUYER AND SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM TIME
TO TIME TO MAKE OR CAUSE TO BE MADE TAPE RECORDINGS OF COMMUNICATIONS BETWEEN
ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY. EACH OF BUYER AND SELLER HEREBY CONSENTS TO THE
ADMISSIBILITY OF SUCH TAPE RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER
PROCEEDINGS, IF AND TO THE EXTENT CONSISTENT WITH APPLICABLE LAW AND THE RULES
OF COURT AND EVIDENCE.

 

17.       NOTICES AND OTHER COMMUNICATIONS

 

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) hand delivery,
with proof of attempted delivery, (b) certified or registered United States
mail, postage prepaid, (c) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, or (d) by
telecopier (with answerback acknowledged) or email provided that such telecopied
notice or notice sent by email must also be delivered by one of the means set
forth in (a), (b) or (c) above, to the address specified in Annex I hereto or at
such other address and person as shall be designated from time to time by any
party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section. A notice shall be deemed to
have been given: (a) in the case of hand delivery, at the time of delivery, (b)
in the case of registered or certified mail, when delivered or the first
attempted delivery on a Business Day, (c) in the case of expedited prepaid
delivery upon the first attempted delivery on a Business Day, or (d) in the case
of telecopier or email, upon receipt of answerback confirmation or upon
transmission, respectively, provided that such telecopied notice or notice sent
by email was also delivered as required in this Section. A party receiving a
notice which does not comply with the technical requirements for notice under
this Section may elect to waive any deficiencies and treat the notice as having
been properly given.

 

18.       ENTIRE AGREEMENT; SEVERABILITY

 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and

 

47

Table of Contents

 

shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

 

19.       NON-ASSIGNABILITY

 

(a)        The rights and obligations of Seller under the Transaction Documents
and under any Transaction shall not be assigned by Seller without the prior
written consent of Buyer.

 

(b)        Buyer shall be entitled to assign its rights and obligations under
the Transaction Documents and/or under any Transaction to any other Person or
issue one or more participation interests with respect to any or all of the
Transactions and, in connection therewith, may bifurcate or allocate (i.e.
senior/subordinate) amounts due to Buyer; provided, however, with respect to
participations, Seller shall not be obligated to deal directly with any party
other than Buyer or to pay or reimburse Buyer for any costs that would not have
been incurred by Buyer had no participation interests in such Transactions been
issued; provided, further, that without limiting Buyer’s right to assign or
participate the Transactions, in the event of any such assignment or
participation, Buyer shall remain as the agent for all assignees or participants
and Seller shall not be obligated to interact with any party other than Buyer
regarding this Agreement and the Transaction Documents. Notwithstanding anything
to the contrary in this Agreement, so long as no Event of Default shall have
occurred and be continuing, Buyer shall not assign or participate the
Transactions to any Person specified in Annex II.

 

(c)          Subject to the foregoing, the Transaction Documents and any
Transactions shall be binding upon and shall inure to the benefit of the parties
and their respective successors and assigns. Nothing in the Transaction
Documents, express or implied, shall give to any Person, other than the parties
to the Transaction Documents and their respective successors, any benefit or any
legal or equitable right, power, remedy or claim under the Transaction
Documents.

 

20.       GOVERNING LAW

 

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.

 

21.       NO WAIVERS, ETC.

 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 4(a) or 4(b) hereof will not constitute a waiver of
any right to do so at a later date.

 

22.       USE OF EMPLOYEE PLAN ASSETS

 

(a)        If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to

 

48

Table of Contents

 

the Transaction. The Plan Party shall represent in writing to the other party
that the Transaction does not constitute a prohibited transaction under ERISA or
is otherwise exempt therefrom, and the other party may proceed in reliance
thereon but shall not be required so to proceed.

 

(b)        Subject to the last sentence of subparagraph (a) of this Section, any
such Transaction shall proceed only if Seller furnishes or has furnished to
Buyer its most recent available unaudited statement of its financial condition.

 

(c)        By entering into a Transaction pursuant to this Section, Seller shall
be deemed (i) to represent to Buyer that since the date of Seller’s latest such
financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any outstanding
Transaction involving a Plan Party.

 

23.       INTENT

 

(a)        The parties recognize and agree that: (i) each Transaction is a
“repurchase agreement” as that term is defined in Section 101 of the Bankruptcy
Code and a “securities contract” as that term is defined in Section 741 of the
Bankruptcy Code and (ii) the grant of a security interest set forth in Sections
6 and 29(b) hereof to secure the rights of Buyer hereunder also constitutes a
“repurchase agreement” as contemplated by Section 101(47)(A)(v) of the
Bankruptcy Code and a “securities contract” as contemplated by Section
741(7)(A)(xi) of the Bankruptcy Code. It is further understood that this
Agreement constitutes a “master netting agreement” as defined in Section
101(38A) of the Bankruptcy Code, as amended, with respect to the Transaction so
constituting a “repurchase agreement” or “securities contract”. Each party
hereto hereby further agrees that it shall not challenge the characterization of
this Agreement as a “repurchase agreement”, “securities contract” and/or “master
netting agreement” within the meaning of the Bankruptcy Code except insofar as
the type of asset subject to the Transactions or, in the case of a “repurchase
agreement”, the term of the Transactions, would render such definition
inapplicable.

 

(b)        It is understood that either party’s right to accelerate or terminate
this Agreement or to liquidate assets delivered to it in connection with the
Transactions hereunder or to exercise any other remedies pursuant to Section 14
or 29 hereof is a contractual right to accelerate, terminate or liquidate this
Agreement or the Transactions as described in Sections 555 and 559 of the
Bankruptcy Code. It is further understood and agreed that either party’s right
to cause the termination, liquidation, or acceleration of, or to offset net
termination values, payment amounts or other transfer obligations arising under
or in connection with, this Agreement or the Transactions hereunder is a
contractual right to cause the termination, liquidation, or acceleration of, or
to offset net termination values, payment amounts or other transfer obligations
arising under or in connection with, this Agreement as described in Section 561
of the Bankruptcy Code.

 

(c)        The parties agree and acknowledge that if a party hereto is an
“insured depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then the Transactions hereunder is a
“qualified financial contract,” as that term is defined in

 

49

Table of Contents

 

FDIA and any rules, orders or policy statements thereunder (except insofar as
the type of assets subject to the Transactions would render such definition
inapplicable).

 

(d)        It is understood that this Agreement constitutes a “netting contract”
as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under the Transactions hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 

(e)        In light of the intent set forth above in this Section 23, Seller
agrees that, from time to time upon the written request of Buyer, Seller will
execute and deliver any supplements, modifications, addendums or other documents
as may be necessary or desirable, in Buyer’s good faith discretion, in order to
cause this Agreement and the Transactions contemplated hereby to qualify for,
comply with the provisions of, or otherwise satisfy, maintain or preserve the
criteria for safe harbor treatment under the Bankruptcy Code for “repurchase
agreements”, “securities contracts” and “master netting agreements”; provided,
however, that Buyer’s failure to request, or Buyer’s or Seller’s failure to
execute, such supplements, modifications, addendums or other documents does not
in any way alter or otherwise change the intention of the parties hereto that
this Agreement and the Transactions hereunder constitute “repurchase
agreements”, “securities contracts” and/or a “master netting agreement” as such
terms are defined in the Bankruptcy Code.

 

24.       DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

The parties acknowledge that they have been advised that:

 

(a)        in the case of Transactions in which one of the parties is a broker
or dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

 

(b)        in the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to any Transaction hereunder; and

 

(c)        in the case of Transactions in which one of the parties is a
financial institution, funds held by the financial institution pursuant to a
Transaction hereunder are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable.

 

25.       CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

(a)        Each party irrevocably and unconditionally (i) submits to the
exclusive jurisdiction of any United States Federal or New York State court
sitting in Manhattan, and any appellate court from any such court, solely for
the purpose of any suit, action or proceeding

 

50

Table of Contents

 

brought to enforce its obligations under this Agreement or relating in any way
to this Agreement or any Transaction under this Agreement and (ii) waives, to
the fullest extent it may effectively do so, any defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court and any
right of jurisdiction on account of its place of residence or domicile.

 

(b)        To the extent that either party has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.

 

(c)         The parties hereby irrevocably waive, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and irrevocably consent to the service of any summons
and complaint and any other process by the mailing of copies of such process to
them at their respective address specified herein. The parties hereby agree that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section 25 shall affect the right of Buyer or
Seller to serve legal process in any other manner permitted by law or affect the
right of Buyer or Seller to bring any action or proceeding against the other
party or its property in the courts of other jurisdictions.

 

(d)        EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

 

26.       NO RELIANCE

 

Each of Buyer and Seller hereby acknowledges, represents and warrants to the
other that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:

 

(a)        It is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to the Transaction Documents, other than the representations
expressly set forth in the Transaction Documents;

 

(b)        It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based upon
its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the other party;

 

51

Table of Contents

 

(c)        It is a sophisticated and informed Person that has a full
understanding of all the terms, conditions and risks (economic and otherwise) of
the Transaction Documents and each Transaction thereunder and is capable of
assuming and willing to assume (financially and otherwise) those risks;

 

(d)        It is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its underlying assets or liabilities and not for purposes of speculation; and

 

(e)        It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other party and has not given the other party (directly
or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.

 

27.       INDEMNITY

 

Seller hereby agrees to indemnify Buyer and each of its officers, directors,
employees and agents (“Indemnified Parties”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
taxes (including stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement and the documents
delivered in connection herewith, other than income or similar taxes of Buyer,
backup withholding or taxes imposed under FATCA), fees, costs or expenses
(including reasonable attorneys fees and disbursements) (all of the foregoing,
collectively “Indemnified Amounts”) which may at any time (including, without
limitation, such time as this Agreement shall no longer be in effect and the
Transactions shall have been repaid in full) be imposed on or asserted against
any Indemnified Party in any way whatsoever arising out of or in connection
with, or relating to, this Agreement or any Transactions thereunder or any
action taken or omitted to be taken by any Indemnified Party under or in
connection with any of the foregoing; provided, that Seller shall not be liable
for Indemnified Amounts resulting from the gross negligence or willful
misconduct of any Indemnified Party. Without limiting the generality of the
foregoing, Seller agrees to hold Buyer harmless from and indemnify Buyer against
all Indemnified Amounts with respect to all Purchased Loans relating to or
arising out of any violation or alleged violation of any Environmental Law, rule
or regulation or any consumer credit laws, including without limitation ERISA,
the Truth in Lending Act and/or the Real Estate Settlement Procedures Act, that,
in each case, results from anything other than Buyer’s gross negligence or
willful misconduct. In any suit, proceeding or action brought by Buyer in
connection with any Purchased Loan for any sum owing thereunder, or to enforce
any provisions of any Purchased Loan, Seller will save, indemnify and hold Buyer
harmless from and against all actual out-of-pocket expense (including reasonable
attorneys’ fees), actual out-of-pocket loss or damage suffered by reason of any
defense, set-off, counterclaim, recoupment or reduction or liability whatsoever
of the account debtor or obligor thereunder, arising out of a breach by Seller
of any obligation thereunder or arising out of any other agreement, indebtedness
or liability at any time owing to or in favor of such account debtor or obligor
or its successors from Seller. Seller also agrees to reimburse Buyer as and when
billed by Buyer for all Buyer’s actual costs and out-of-pocket expenses incurred
in connection with Buyer’s due diligence reviews with respect to the

 

52

Table of Contents

 

Purchased Loans (including, without limitation, those incurred pursuant to
Section 28 hereof) and the enforcement or the preservation of Buyer’s rights
under this Agreement or any Transaction contemplated hereby, including without
limitation the reasonable fees and disbursements of its counsel; provided, that
notwithstanding the foregoing, Seller’s obligation to reimburse Buyer for legal
fees incurred by Buyer in connection with each individual Eligible Loan which
Seller proposes pursuant to Section 3(a) of this Agreement that Buyer approve
for inclusion in a proposed Transaction shall not exceed $7,500 without the
prior approval of Seller. Seller hereby acknowledges that, the obligation of
Seller under this Agreement is a recourse obligation of Seller.

 

28.       DUE DILIGENCE

 

Seller acknowledges that, at reasonable times and upon reasonable notice to
Seller, Buyer has the right to perform continuing due diligence reviews with
respect to the Purchased Loans, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
Seller agrees that upon reasonable prior written notice to Seller, Buyer or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Purchased Loan Files,
Servicing Records and any and all documents, records, agreements, instruments or
information relating to such Purchased Loans in the possession or under the
control of Seller, any other servicer or subservicer of Seller and/or the
Custodian. Seller also shall make available to Buyer a knowledgeable financial
or accounting officer for the purpose of answering financial or accounting
questions respecting the Purchased Loan Files and the Purchased Loans. Without
limiting the generality of the foregoing, Seller acknowledges that Buyer may
enter into Transactions with Seller based solely upon the information provided
by Seller to Buyer and the representations, warranties and covenants contained
herein, and that Buyer, at its option, has the right at any time to conduct a
partial or complete due diligence review on some or all of the Purchased Loans.
Buyer may underwrite such Purchased Loans itself or engage a third party
underwriter to perform such underwriting. Seller agrees to reasonably cooperate
with Buyer and any third party underwriter reasonably acceptable to Seller in
connection with such underwriting, including, but not limited to, providing
Buyer and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Purchased Loans
in the possession, or under the control, of Seller. Seller further agrees that
Seller shall reimburse Buyer for any and all actual costs and expenses
reasonably incurred by Buyer in connection with Buyer’s activities pursuant to
this Section 28.

 

29.       SERVICING

 

(a)        Seller and Buyer agree that all Servicing Rights with respect to the
Purchased Loans are being transferred hereunder to Buyer on the applicable
Purchase Date and such Servicing Rights shall be transferred by Buyer to Seller
upon Seller’s payment of the Repurchase Price for such applicable Purchased
Loan. Notwithstanding the purchase and sale of the Purchased Loans and Servicing
Rights hereby, Servicer shall be granted a revocable license to exercise the
Servicing Rights with respect to the Purchased Loans for the benefit of Buyer
and, if Buyer shall exercise its rights to pledge or hypothecate a Purchased
Loan prior to the Repurchase Date pursuant to Section 8, Buyer’s assigns (which
license shall be deemed automatically revoked upon the occurrence and during the
continuance of an Event of Default); provided,

 

53

Table of Contents

 

however, that the obligations of Servicer to service the Purchased Loans shall
cease, at Seller’s option, upon the payment by Seller to Buyer of the Repurchase
Price therefor. Seller shall cause Servicer to service the Purchased Loans
pursuant to the Servicing Agreement and in accordance with Accepted Servicing
Practices approved by Buyer in the exercise of its reasonable business judgment
and maintained by other prudent mortgage lenders with respect to senior
interests in mortgage loans similar to the Purchased Loans. Seller shall obtain
the written consent of Buyer prior to appointing any third party servicer for a
Purchased Loan (other than Wells Fargo Bank, National Association).

 

(b)        Seller agrees that Buyer is the owner of all servicing records,
files, documents, records, data bases, computer tapes, copies of computer tapes,
proof of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of Purchased Loans (collectively, the “Servicing
Records”) so long as the Purchased Loans are subject to this Agreement. Seller
grants Buyer a security interest in all servicing fees and rights relating to
the Purchased Loans and all Servicing Records to secure the obligation of the
Servicer to service in conformity with this Section and any other obligation of
Seller to Buyer. Seller covenants to safeguard such Servicing Records which are
in Seller’s possession and to deliver them promptly to Buyer or its designee
(including the Custodian) at Buyer’s request.

 

(c)        Upon the occurrence and during the continuance of an Event of
Default, Buyer may, in its sole discretion, (i) sell its right to the Purchased
Loans on a servicing released basis or (ii) terminate any Servicer of the
Purchased Loans with or without cause, in each case without payment of any
termination fee.

 

(d)        Seller shall not employ sub-servicers to service the Purchased Loans
without the prior written approval of Buyer in its sole discretion; provided,
this Section 29(d) shall not apply to an Affiliate of Seller, Operating
Partnership and Guarantor.

 

(e)        The payment of servicing fees under the Servicing Agreement shall be
solely the obligation of Seller.

 

30.       MISCELLANEOUS

 

(a)        All rights, remedies and powers of Buyer hereunder and in connection
herewith are irrevocable and cumulative, and not alternative or exclusive, and
shall be in addition to all other rights, remedies and powers of Buyer whether
under law, equity or agreement. In addition to the rights and remedies granted
to it in this Agreement, to the extent this Agreement is determined to create a
security interest, Buyer shall have all rights and remedies of a secured party
under the UCC.

 

(b)        The Transaction Documents may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.

 

(c)        The headings in the Transaction Documents are for convenience of
reference only and shall not affect the interpretation or construction of the
Transaction Documents.

 

54

Table of Contents

 

(d)        Without limiting the rights and remedies of Buyer under the
Transaction Documents, Seller shall pay Buyer’s reasonable actual out-of-pocket
costs and expenses, including reasonable fees and expenses of accountants,
attorneys and advisors, incurred in connection with the preparation,
negotiation, execution and consummation of, and any amendment, supplement or
modification to, the Transaction Documents and the Transactions thereunder.
Seller agrees to pay Buyer promptly all costs and expenses (including reasonable
expenses for legal services of every kind) of any subsequent enforcement of any
of the provisions hereof, or of the performance by Buyer of any obligations of
Seller in respect of the Purchased Loans, or any actual or attempted sale, or
any exchange, enforcement, collection, compromise or settlement in respect of
any of the Collateral and for the custody, care or preservation of the
Collateral (including insurance costs) and defending or asserting rights and
claims of Buyer in respect thereof, by litigation or otherwise. In addition,
Seller agrees to pay Buyer promptly all reasonable costs and expenses (including
reasonable expenses for legal services) incurred in connection with the
maintenance of the Cash Management Account and the Liquidity Reserve Account and
registering the Collateral in the name of Buyer or its nominee. All such
expenses shall be recourse obligations of Seller to Buyer under this Agreement.

 

(e)        Each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or be invalid under such law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

(f)         This Agreement contains a final and complete integration of all
prior expressions by the parties with respect to the subject matter hereof and
thereof and shall constitute the entire agreement among the parties with respect
to such subject matter, superseding all prior oral or written understandings.

 

(g)        The parties understand that this Agreement is a legally binding
agreement that may affect such party’s rights. Each party represents to the
other that it has received legal advice from counsel of its choice regarding the
meaning and legal significance of this Agreement and that it is satisfied with
its legal counsel and the advice received from it.

 

(h)        Should any provision of this Agreement require judicial
interpretation, it is agreed that a court interpreting or construing the same
shall not apply a presumption that the terms hereof shall be more strictly
construed against any Person by reason of the rule of construction that a
document is to be construed more strictly against the Person who itself or
through its agent prepared the same, it being agreed that all parties have
participated in the preparation of this Agreement.

 

(i)         The parties recognize that each Transaction is a “securities
contract” as that term is defined in Section 741 of Title 11 of the United
States Code, as amended.

 

55

Table of Contents

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
written above.



 

  BUYER:           CITIBANK, N.A.             By:  /s/ Richard B. Schlenger    
Name: Richard B. Schlenger     Title: Authorized Signatory  

  

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Signature Page to Master Repurchase Agreement

 

 

Table of Contents

 



       SELLER:           CB LOAN NT-II, LLC,     a Delaware limited liability
company                 By:  NorthStar Real Estate Income Operating        
Partnership II, LP, a Delaware limited         partnership, its sole equity
member                   By:  NorthStar Real Estate Income II, Inc.,           a
Maryland corporation, its general partner                       By:  /s/ Ronald
J. Lieberman             Name: Ronald J. Lieberman           Title: Executive
Vice President, General            Counsel and Secretary

 

Signature Page to Master Repurchase Agreement

 

 

Table of Contents

  

ANNEXES AND EXHIBITS

 

ANNEX I Names and Addresses for Communications between Parties ANNEX II Sponsor
Competitors EXHIBIT I Form of Confirmation EXHIBIT II Authorized Representatives
of Seller EXHIBIT III Form of Custodial Delivery EXHIBIT IV Eligible Loan Due
Diligence Checklist EXHIBIT V Form of Power of Attorney EXHIBIT VI
Representations and Warranties Regarding Each Individual Purchased Loan EXHIBIT
VII Collateral Tape EXHIBIT VIII Form of Transaction Request EXHIBIT IX Form of
Irrevocable Direction Letter

 

 

